Exhibit 10.1
Corning Natural Gas Corporation
CORNING NATURAL GAS CORPORATION
Bid Document For
Construction Services

For

Natural Gas Main and Service Installation

In

The Corning, New York Area

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
Table of Contents
Cover Letter
Bid Acknowledgement Sheet
Instructions to Bidders
SECTION I     Contract Agreement
SECTION II     Schedules and Appendices
SCHEDULE “A”       Scope of Work, Specification(s) and Drawing(s)
SCHEDULE “B”       Remuneration
SCHEDULE “C”       Construction Schedule
SCHEDULE “D”       Contractor Personnel
SCHEDULE “E”       Contractor Equipment
SCHEDULE “F”       Contractor’s Subcontractors and Vendors
SCHEDULE “G”       Certificate of Final Payment and Release

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
Bid Acknowledgement

              To:   CORNING NATURAL GAS CORPORATION    
 
  PO Box 58        
 
  Corning, NY        
 
  14830-2152        
 
  Attention:   Jen Beers, Operations Clerk    
 
      Fax: (607) 936-4014    
 
      Number of Pages to Follow:                         



Please Fax this sheet within 3 days after receipt of Bid Request

          Receipt of your Bid Invitation No.   closing   at 2:00 pm is hereby

acknowledged.

o   We intend to submit our proposal on or before                     , 2008.  
o   We do not intend to bid because:

 


 


 


 

                     
Signed
          Title        
 
                   
 
                   
Company
          Date        
 
                   

Additional Comments:
 


 


 


 

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
Corning Natural Gas Corporation
Bid Form for Construction Services For
Pipeline Construction in the Corning, New York Area

      Bid Number:   Date:                     , 2008

CORNING NATURAL GAS CORPORATION (the “Company”)
PO Box 58
Corning, NY
14830-2152
Attention: Ray Spear, System Planning Supervisor
Dear Sir:
The undersigned (the “Contractor”), a corporation organized under the laws of
the state of                                          , and authorized to carry
on business in the State of New York, and whose office is located in
                                                             , certify that we
have read, examined and understood, all the Contract Documents concerning the
Work described therein. We have also made an inspection of the Worksite and are
thoroughly familiar with the conditions that exist on the Worksite. We hereby
offer to enter into a contract to perform, in accordance with these Contract
Documents, all Work necessary for the prices shown in the Schedules attached
hereto and forming a part hereof:

             
 
  Section II   –   Schedules
 
          Schedule “A” – Scope of Work, Specification and Drawing
 
          Schedule “B” — Remuneration
 
          Schedule “C” – Construction Schedule
 
          Schedule “D” – Contractor Personnel
 
          Schedule “E” – Contractor Equipment
 
          Schedule “F” – Contractor’s Subcontractors and Vendors
 
          Schedule “G” – Certificate of Final Payment and Release

It is understood that the Company shall not be obliged to accept the lowest Bid,
or any Bid, and shall have the right to reject any and all Bids, in whole or
part, and may award a contract to other than the lowest Bidder. Company shall
not be deemed to have accepted any Bid unless and until it has duly executed a
contract that is substantially in the same form as the attached form of
agreement with the Bidder, and has delivered the executed Contract Agreement or
a copy thereof to the Bidder.
Furthermore, Company reserves the right to waive non-compliance with the Terms,
Conditions, Scope, and/or specifications of this inquiry, at the Companies sole
discretion, and it is understood that all capitalized terms used herein shall
have the meaning ascribed to them in Section I, Contract Agreement.

             
Respectfully submitted:
      Per:    
 
           
 
           
 
      Per:    
 
           
 
           
Contractor’s Name
      Per:    
Seal Affixed
           
 
           

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
Instructions to Bidders

1.   Receiving Of Tenders       Bids shall be received in the offices of Corning
Natural Gas Corporation, 330 W William Street, PO Box 58 Corning, NY, 14830-2152
not later than 2:00 p.m., on the Wednesday, May 21, 2008 to the attention of
Ms. Jen Beers, Operations Clerk.
No faxed or emailed bids allowed.       In the context of these documents,
“Bidder” means a firm that is in the business of providing Work of the type
described in these Bid documents and that is registered in the State where the
Work is to be performed.   2.   Requirement Description       The requirement is
for the Construction of Pipeline and as specified in Section lll attached
hereto. This contract is intended to cover work up to an unspecified dollar
value. Contracts could be awarded to one or more Contractor(s) for Pipeline work
and/or facilities work for each of the following projects in the Corning Natural
Gas locations:

         
Project 1
  Skyline Drive, Corning, NY   Contract #080014
Project 2
  Victory Highway, Painted Post, NY   Contract #080016
Project 3
  Corning Boulevard, Corning, NY   Contract #080018
Project 4
  Denmark Hill, Corning, NY   Contract #080019
Project 5
  Trescott Drive, Corning, NY   Contract #080020
Project 6
  West Caton Road, Corning, NY   Contract #080025

    Contractor is urged to bid on any or all projects listed above.       The
Company reserves the right to bid any and all work in the Corning region at its
discretion.

3.   Type of Contract       The Work shall be awarded on a lump sum not to
exceed basis for each project. Bids must be submitted complete with the
following information:

Schedule “A” – Scope of Work, Specification and Drawing
Schedule “B” — Remuneration
Schedule “C” – Construction Schedule
Schedule “D” – Contractor Personnel
Schedule “E” – Contractor Equipment
Schedule “F” – Contractor’s Subcontractors and Vendors
Schedule “G” – Certificate of Final Payment and Release

4.   Project Award Incentive       If one contractor is awarded three of the
above projects then Corning will be granted a 3% discount off the total of the
three projects. If one contractor is awarded six of the above projects then
Corning will be granted a 6% discount off the total of the six projects.   5.  
Price and Payment Considerations

  (a)   Bidder must state payment terms.     (b)   Bidder must complete all
schedules.     (c)   Bidder must state the expiry date of its proposal.

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

6.   Site Investigation       Bidder must be familiar with regional conditions
where the proposed Work/Services are to be provided, judging for and satisfying
himself as to the conditions to be encountered. Bidder may not claim after the
submission of a bid that there was any misunderstanding with respect to the
conditions imposed by the site(s).   7.   Form of Submission       One
(1) completed copy of your sealed bid proposal are herby requested and should be
sent to the address indicated in item 1.       Bidders are requested to return
via FAX the enclosed Bid acknowledgement sheet indicating whether or not a Bid
will be submitted.   8.   Insurance       The successful Bidder shall provide
insurance as called for and shall submit certified evidence of this to Company
immediately upon award of this Agreement. See Contract Agreement Section I of
these documents for Company’s insurance requirements.   9.   Signing of Bid    
  The Bid Form must be executed under the corporate seal of the Bidder, and
signed by an authorized officer or director of the Bidder.   10.   Withdrawal of
Bid       A Bidder may, without prejudice to himself, withdraw this bid at any
time prior to two (2) hours before the time set for the closing of Bids.   11.  
Bid Rejection       The Company reserves the right to reject any or all Bids;
the lowest or any Bid will not necessarily be accepted. Without limiting the
generality of the foregoing, any Bid may be rejected which is incomplete,
obscure, irregular, which has erasures or corrections in the Bid, or in which
prices are omitted or are unbalanced.       Furthermore, Company reserves the
right to waive non-compliance with the Terms, Conditions, Scope, and/or
specifications of this inquiry, at the Company’s sole discretion   12.  
Acceptance of Contractor’s Bid       All Bids submitted shall constitute
continuing offers to perform the Work outlined herein and shall be considered to
remain in effect for a period of not less than sixty (60) days after the closing
date.   13.   Subcontractors, Vendors and Key Personnel       Bidders shall
submit the names of all Subcontractors, Vendors and Key Personnel it proposes to
employ in the Work. Subcontractors, Vendors and Key Personnel may not be changed
nor additional Subcontractors, Vendors or Key Personnel employed without the
written consent of the Company.   14.   Materials       All materials such as
pipe, valves, fittings, risers, supports, tape and wire for the project will be
supplied by the Company. For any other material, the Contractor shall supply and
shall submit the names of the material suppliers it intends to use, together
with the trade or brand name of the materials supplied. Material suppliers must
not be changed nor additional material suppliers utilized without the written
approval of the Company.

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

15.   Taxes       Except for any applicable state or local taxes, the Bidder
shall be responsible for, and pay, any taxes and contributions now or hereafter
imposed by any government, including payments required under Worker’s
Compensation laws prevailing in the area of operations.       The Bidder’s
price(s) specified in the Bid shall not include state or local taxes. Any tax
credits obtained by the Bidder, on taxes included in the tendered price, shall
be credited to the Company. The bidder shall supply its Tax registration number
with the Bid.   16.   Scheduling       It is intended that the Company shall
award the Contract(s) by May 28, 2008 with Work commencing anytime after June 1,
2008. The required completion date for all projects is November 3, 2008. Bidder
should quote pricing valid for one (1) year.       The contractor shall pay to
the Company $500 per business day for every day past the November 3, 2008
completion deadline.   17.   Compliance with Regulations       The Bidder shall
be solely responsible for taking into consideration the effect of the progress
and cost of Work to be performed and of all regulations by governing bodies
having jurisdiction over matters including, but not limited to, hours of work,
qualification of personnel, prevailing wage scales, local labor conditions,
licenses, permits and use of public conveniences.   18.   Discrepancies or
Omissions       If a bidder finds discrepancies in or omissions from the
included Schedules herein or other contract documents, or has any doubt as to
the meaning or intent of any part thereof, he shall at once inform the Company,
who may send written instruction or clarification to all Bidders.       No oral
interpretation shall be made to any Bidder as to the meaning of the Contract
Documents. Every request for an interpretation shall be made in writing,
addressed and forwarded to:       CORNING NATURAL GAS CORPORATION
PO Box 58
Corning, NY
14830-2152
Attention: Ray Spear, System Planning Supervisor
Ph: 607-936-3755 ext 202
Fax:607-936-9673   19.   Bid Evaluation and Clarification       It is a
condition of the Company that during the evaluation period of the submitted Bids
the Company has the right to contact Bidders for clarifications of the submitted
Bid. In the event that a clarification results in a change in the quoted Sum,
Company reserves the right to contact each Bidder to obtain the same
clarification which may or may not change the Bidder being the lowest Bidder. It
shall be at the Companies sole discretion to change the rating of the Bidders.  
    The Company, also, reserves the right to waive compliance of this bid
request at the discretion of the Company.   20.   Contract       Notwithstanding
anything herein, the Bidder selected by Company to perform the Work required
including the procurement of materials as provided in these documents agrees
that it will enter into a Contract Agreement substantially in the same form as
the form attached hereto as Section I prior to commencing Work or any
compensation being due and/or payable.   21.   Traffic Requirement       Where
it is applicable the Contractor must be aware of and comply with any and all
Traffic and transportation regulations and rules.

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

22.   Contract       The Company reserves the right to award to more than one
bidder. Notwithstanding anything herein, the Bidder or Bidders selected by
Company to perform the Services required herein and possible procurement of
materials as provided herein in this document hereto agrees that it will enter
into a contract agreement substantially in the form attached prior to commencing
Services or any compensation being due and/or payable.   23.   Code Rule 753    
  Any violations and penalties issued to the Company as a result of damage by
the Contractor to properly marked underground facilities, per Code Rule 753,
will be the responsibility of the Contractor.

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SECTION I
Contract Agreement
TABLE OF CONTENTS

         
ARTICLE 1 – DEFINITIONS AND INTERPRETATION
    4  
1.1 Definition of Terms
    4  
1.2 Interpretation
    6  
1.3 Priority of Documents
    7  
1.4 Schedules
    7  
 
       
ARTICLE 2 – SCOPE AND DESCRIPTION OF WORK
    7  
2.1 Scope of Work
    7  
2.2 Discrepancies
    8  
2.3 Changes and Extra Work
    8  
2.4 Payment for Changes and Extra Work
    8  
 
       
ARTICLE 3 – TERM AND TERMINATION
    9  
3.1 Term of Agreement
    9  
3.2 Suspension of Work by Company
    9  
3.3 Termination for Cause by Either Party
    10  
3.4 Termination for Cause by Company
    10  
3.5 Consequences of Termination
    11  
3.6 Termination at Will by Company
    12  
3.7 Requirement to Complete
    12  
3.8 Company’s Right to Terminate
    12  
3.9 Termination of Abreement by Contractor
    12  
 
       
ARTICLE 4 – CONSTRUCTION SCHEDULE
    13  
4.1 Construction Schedule
    13  
4.2 Extension of Completion Date
    13  
4.3 Insufficient Rate of Progress
    13  
4.4 Failure to Complete on Time
    13  
4.5 No Bonus
    14  
 
       
ARTICLE 5 – PERFORMANCE STANDARDS
    14  
5.1 Contractor Representations
    14  
5.2 Independent Contractor
    14  
5.3 Compliance
    14  
 
       
ARTICLE 6 – REPRESENTATIVES
    15  
6.1 Company Representatives
    15  
6.2 Contractor Representative
    15  
6.3 Possession of Agreement
    16  
 
       
ARTICLE 7 – WORKSITE
    16  
7.1 Lands Provided by Company
    16  
7.2 Private Land
    16  
7.3 Site and Conduct of Work Thereon
    16  
7.4 Copy of Agreement
    16  
 
       
ARTICLE 8 – RESPONSIBILITIES OF CONTRACTOR
    16  
8.1 Contractor Personnel
    16  
8.2 Contractor Equipment
    17  
8.3 Superintendence by Contractor
    18  
8.4 Permits and Licenses
    18  
8.5 Safety
    18  
8.6 Contractor’s Financial Responsibilities and Liens
    18  
8.7 Performance Bond
    19  
 
       
ARTICLE 9 – MATERIALS
    19  
9.1 Materials Supplied by Contractor
    19  
9.2 Materials Supplied by Company
    20  
9.3 Storage of Materials by Contractor
    20  
9.4 Wastage
    20  

Section I - Page 1



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

         
ARTICLE 10 – INSPECTION
    20  
10.1 Inspection
    20  
10.2 No Deemed Acceptance
    21  
 
       
ARTICLE 11 – DEFICIENCIES
    21  
11.1 Rejected Work and Materials
    21  
11.2 Company’s Right to Correct Deficiencies
    21  
11.3 Non-Waiver of Defaults
    21  
 
       
ARTICLE 12 – OWNERSHIP OF WORK
    22  
12.1 Title to Materials
    22  
12.2 Title to Work
    22  
12.3 Use of Completed Portions
    22  
123.4 Damage to Work
    22  
 
       
ARTICLE 13 – RIGHTS OF COMPANY
    22  
13.1 Separate Contracts
    22  
13.2 Review of purchase Orders
    23  
 
       
ARTICLE 14 – COMPLETION AND ACCEPTANCE
    23  
14.1 Completion of Work
    23  
14.2 Final Inspection by Company
    23  
14.3 Partial Acceptance of Work
    23  
 
       
ARTICLE 15 – GUARANTEE OF WORK
    24  
15.1 Guarantee Period
    24  
15.2 Correction of Deficiencies Pursuant to Guarantee
    24  
15.3 Failure to Correct
    24  
 
       
ARTICLE 16 – FINANCIAL MATTERS
    24  
16.1 Compensation
    24  
16.2 Invoices
    25  
16.3 Progress Payments
    25  
16.4 Withholdings
    25  
16.5 Final Progress Payment
    26  
16.6 Release of Amounts Withheld
    26  
16.7 Partial Release of Amounts Withheld
    26  
16.8 Removal of Liens
    27  
16.9 Set-Off
    27  
16.10 Taxes
    27  
 
       
ARTICLE 17 – AUDIT
    28  
17.1 Audit Right
    28  
17.2 Maintenance of Records
    28  
17.3 Audit
    28  
17.4 Access to Facilities and Records
    28  
17.5 Audit Adjustments
    28  
17.6 Cost of Audit
    28  
17.7 Subcontractors
    29  
 
       
ARTICLE 18 – ASSIGNMENT AND SUBCONTRACTING
    29  
18.1 Assignment by Company
    29  
18.2 Assignment by Contractor
    29  
18.3 Subcontractors
    29  
 
       
ARTICLE 19 – LIABILITIES AND INDEMNITIES
    30  
19.1 Acts of Contractor and Contractor Personnel
    30  
19.2 Specific Claims
    30  
19.3 Compliance and Regulations
    30  
19.4 Patents and Intellectual Property Indemnity
    30  
19.5 Company Right to Defend
    30  
 
       
ARTICLE 20 – INSURANCE
    31  
20.1 Insurance Required of Contractor
    31  
20.2 No Limit of Liability
    31  
20.3 Notice to Company
    31  
20.4 Company Group as Additional Insureds
    32  
20.5 Subcontractors’ Insurance
    32  

Section I - Page 2



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

         
20.6 Deductibles
    32  
20.7 Certificates of Insurance
    32  
20.8 Right of Company to Insure
    32  
 
       
ARTICLE 21 – FORCE MAJEURE
    32  
21.1 Definition
    32  
21.2 No Liability
    33  
21.3 Notice
    33  
 
       
ARTICLE 22 – GENERAL
    33  
22.1 Entire Agreement
    33  
22.2 No Waiver
    33  
22.3 Notices
    33  
22.4 Confidential Information
    34  
22.5 Public Announcements
    34  
22.6 Anti-Corruption
    34  
22.7 Severability of Provisions
    35  
22.8 Drafting
    35  
22.9 Time of Essence
    35  
22.10 Governing Law
    35  
22.11 Survival
    36  
22.12 Counterpart and Facsimile Execution
    36  

Section I - Page 3



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
CONTRACT AGREEMENT
THIS AGREEMENT made as of the AWARD DATE,
BETWEEN:
CORNING NATURAL GAS CORPORATION, a body corporate,
registered and carrying on business in accordance with the laws of New York
(hereinafter called the “Company”)
OF THE FIRST PART
- and -
CONTRACTOR’S NAME, a body corporate, incorporated under the laws
of CONTRACTOR’S STATE INCPORPORATION, having an office in
CONTRACTOR’S LOCATION, (hereinafter called the “Contractor”)
OF THE SECOND PART
WITNESSETH:
The Parties agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1   Definition of Terms       In this Agreement, the meaning of the following
words and phrases shall be as follows:

  a)   “Addenda” means any instructions in writing issued by Company relating to
the Work and intended to amend or add to this Agreement.     b)   “Affiliate”
means a company or person which controls or is controlled by a Party, or which
controls or is controlled by a company or person which controls such Party,
where control means the power to direct or cause the direction of the management
and policies of the other person, whether directly or indirectly, through one or
more intermediaries or otherwise, and whether by virtue of the ownership of
shares or other equity interests, the holding of voting rights or contractual
rights, or otherwise.     c)   “Agreement” means the body of this Agreement, all
schedules to this Agreement, all renewals of and Addenda to this Agreement, and
every CWO.     d)   “Builders’ Lien Act” means the Builders’ Lien Act or other
similar legislation that is enacted and in force in the state where the Worksite
is located.     e)   “Change” means any change, variation, supplement or
revision to the Work or the Extra Work, other than a Minor Change.     f)  
“Claim” means any and all liabilities, obligations, losses, damages, royalties,
penalties, claims, demands, actions, suits, judgments, costs, expenses and
disbursements, whether founded or unfounded, and includes court costs, legal
fees (on a solicitor and own client basis) and expenses and costs of
investigation.     g)   “Company Group” means Company, its Affiliates, and all
Company Personnel.

Section I - Page 4



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

  h)   “Company Material and Equipment” means materials and process equipment
purchased and supplied by Company and delivered to Contractor for incorporation
into the Work in accordance with Schedule “G” of this Agreement or pursuant to a
CWO.     i)   “Company Personnel” means the directors, officers, employees,
contractors (excluding Contractor), agents, servants and Invitees of Company,
and each Affiliate of Company.     j)   “Company Representative” has the meaning
set forth in Article 6.1.     k)   “Construction Schedule” has the meaning set
forth in Article 4.1.     l)   “Contract Price” means the total sum payable by
Company to Contractor for the completion of the Work in strict accordance with
the provisions of this Agreement.     m)   “Contractor Equipment” means any
equipment furnished by Contractor from time to time which is required to
complete the Work but which does not become a part of the completed Work.     n)
  “Contractor Group” means Contractor, its Affiliates, and all Contractor
Personnel.     o)   “Contractor Personnel” means the directors, officers,
employees, Subcontractors, agents, servants and Invitees of Contractor, and of
each Affiliate and Subcontractor of, and each joint venture with, Contractor.  
  p)   “Contractor Representative” has the meaning set forth in Article 6.2.    
q)   “CWO” means any Change Work Order in a form prepared by Company, completed
by Contractor, and executed by both Parties which specifies a Change, or which
initiates any Extra Work.     r)   “Equipment” means machinery, equipment,
facilities, drilling tools, tools, supplies, special tools, apparatus,
utilities, instruments, transportation, spare parts and other items of whatever
nature used directly or indirectly for Work, irrespective of ownership.     s)  
“Extra Work” means the performance of any work or compliance with any other
requirements, other than a Change, which is not contemplated in the Work as
described in this Agreement.     t)   “Inspector” means a person authorized in
writing by Company to inspect the Work or any part of it.     u)   “Invitee”
means any person not a Party to this Agreement whose presence is at the
invitation of a Party to this Agreement as a guest and not under employment,
retainer, contract or subcontract.     v)   “Minor Change” means an alteration
to a portion of Work which is consistent with the intent of this Agreement and
the anticipated development and refinement of specifications and drawings, and
which does not unreasonably alter portions of Work already completed or affect
the schedule for, or cost of, completing the remaining portions of Work.     w)
  “Parties” means the parties to this Agreement, and “Party” means any one of
them.     x)   “Progress Payment” means the amount payable by Company to
Contractor based on completion of a portion of the Work as specified in Schedule
“H”.     y)   “Rates” means the charges, rates, lump sum payments and
reimbursable costs to be paid to Contractor by Company from time to time for
Extra Work or Changes, as set out in Schedule “B”, and as may be varied from
time to time upon request by Contractor and pursuant to a CWO.

Section I - Page 5



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

  z)   “Regulations” means all statutes, laws, regulations, rules, orders,
directives and statutory instruments in effect from time to time and made by
governments or governmental boards or agencies having jurisdiction over the
subject matter of this Agreement or any CWO.     aa)   “Subcontract” means any
contract between Contractor and any other person for the performance of Work or
any part thereof, including any joint venture and partnership agreements
relating thereto.     bb)   “Subcontractor” means any person, firm or
corporation having a contract with Contractor for the execution of a part or
parts of the Work included in this Agreement, including any person, firm or
corporation furnishing material called for in this Agreement and manufactured to
a special design according to the specifications and drawings and including any
partners and associates of Contractor in any joint venture, partnership or like
agreement, but not including any person, firm or corporation that merely
furnishes material not so manufactured.     cc)   “Subcontractors” means
subcontractors, sub-suppliers and sub-vendors of a person, in any tier.     dd)
  “Work” means the construction, delivery and installation of a booster
compressor by Contractor in strict accordance with this Agreement and each CWO,
and includes the entirety of the materials, consumables, equipment, personnel,
services, operations and obligations of Contractor required to perform such
Work.     ee)   “Worksite” means the location or locations designated by Company
where Work is to be performed.

     1.2 Interpretation
          In this Agreement and each CWO, unless specifically stated otherwise:

  a)   “herein”, “hereby”, “hereunder”, “hereof” and similar expressions are
references to this Agreement and not to any particular Article, Exhibit or
Schedule;     b)   “Article”, “Section”, “subsection”, “Clause”, “clause”,
“Schedule”, “schedule”, “Exhibit” and “exhibit” are references to an Article,
Section, Schedule or Exhibit to this Agreement;     c)   “Person”, “person” or
“persons” shall include individuals, corporations, partnerships, associations,
bodies politic and other entities;     d)   “including” means “including without
limitation”;     e)   “$”, “dollars” or other sums of money means United States
currency, unless specifically stated otherwise;     f)   words importing the
singular shall include the plural and vice versa, and words importing the
masculine gender shall include the feminine and neuter genders;     g)  
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any CWO;     h)   where a
word or phrase is defined, its derivatives or other grammatical forms have a
corresponding meaning;     i)   where a word or phrase appears in quotations or
parenthesis or both, that word or phrase is deemed to be a defined word or
phrase and gets its meaning from the words or phrases that immediately precede
or follow that word or phrase;     j)   references to any Regulation include all
of amendments and re-enactments of such Regulation; and

Section I - Page 6



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

1.3   Priority of Documents

  a)   In the event of any inconsistency or conflict between the body of this
Agreement and any Schedule, the body of this Agreement shall prevail. In the
event of a conflict between any of the Schedules, precedence shall be determined
by the order in which the Schedules are listed in Article 1.4, in descending
order.     b)   In the event of a conflict between the body of this Agreement
and a term contained in a CWO, the terms of this Agreement shall govern. In the
event of a conflict between an Addenda or CWO and a Schedule hereto, the Addenda
or CWO shall govern. Where a conflict or conflicts exist between any Addenda or
CWOs, the Addendum or CWO subsequent in time shall govern.     c)   The fact
that any of Schedule to this Agreement or any CWO specifies Work or acts to be
done in more particularity or shall require more Work or acts to be done in
connection with any particular operation than is required by another of the
Schedules or CWOs, or shall broaden the obligations of either of the Parties
over the obligations expressed in another of the Schedules or CWOs, is not and
shall not be considered a conflict. It is the intention of the Parties that the
body of this Agreement, the Schedules and any CWOs and their provisions shall be
cumulative.

1.4   Schedules       The following schedules are attached to, form part of, and
are incorporated into this Agreement:

Schedule “A” — Scope of Work, Specification and Drawings
Schedule “B” — Remuneration
Schedule “C” — Construction Schedule
Schedule “D” — Contractor Personnel
Schedule “E” — Contractor Equipment
Schedule “F” — Contractor’s Subcontractors and Vendors
Schedule “G” — Certificate of Final Payment and Release
ARTICLE 2
SCOPE AND DESCRIPTION OF WORK

2.1   Scope of Work       Contractor shall provide all Contractor Personnel,
Contractor Equipment, materials, supplies, and supervision required for the
proper execution of the Work in accordance with this Agreement. Contractor shall
perform all Work shown on the drawings and described in the specifications and
all other things necessary to complete the Work. One complete set of all
specifications and drawings shall be maintained by Contractor at the Worksite
and shall be available to Company at all times.   2.2   Discrepancies      
Company shall have the right to determine the meaning and intention of any
portion of Schedule “A”. Where the same may be thought to be obscure or in
dispute, Company shall have the right to correct any errors or omissions therein
when corrections are necessary to the proper fulfilment of the intent of the
scope of Work, specifications or drawings. Company’s decision thereon shall be
final and conclusive. Any discrepancies found between the specifications and
drawings and any errors or omissions in such specifications or drawings, in each
case as set out in Schedule “A” hereto, shall immediately be reported to
Company, and Company shall promptly correct such discrepancies, errors or
omissions in writing.

Section I - Page 7



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

2.3   Changes and Extra Work

  a)   Company may, through a written CWO, make Changes and require the
performance of Extra Work from time to time as it may deem necessary or
advisable.     b)   Contractor shall not undertake or make any Change or do any
Extra Work under this Agreement unless it has received written authorization
from Company Representative.

2.4   Payment for Changes and Extra Work

  a)   If a Change or Extra Work is reasonably expected to result in an increase
or a decrease in the cost to Contractor in comparison with what its cost would
have been had no change been made, the Contract Price will be equitably adjusted
on account thereof.     b)   If a Change or Extra Work is required at the
request of Contractor, Contractor shall prepare and submit to Company a written
valuation of the cost of the Change or Extra Work.     c)   If a Change or Extra
Work is required at the request of Company, Contractor shall prepare and submit
to Company a written valuation of the cost of the Change or Extra Work.     d)  
Contractor shall only be entitled to compensation in addition to the Contract
Price for Changes or Extra Work if:

  i.   prior to the performance of the Change or Extra Work, Contractor has
received a CWO signed by the Company Representative authorizing the Change or
Extra Work; and     ii.   an inspection determines that such Change or Extra
Work was not caused by a negligent act or omission of Contractor or any
Contractor Personnel or by faulty Work furnished by Contractor or any of the
Parties.

  e)   For Changes and Extra Work when additional compensation is specified in a
CWO, Contractor shall receive compensation on the following basis:

  i.   a lump sum or unit price (based on a blanket contract) shall be agreed
upon in writing between Company and Contractor prior to the commencement of the
Change or Extra Work; or     ii.   if a lump sum or unit price cannot be agreed
upon, Company shall pay to Contractor an amount equal to the sum of:

  A.   charges for Contractor Personnel and Contractor Equipment actually
employed in the implementation of such Changes or Extra Work, as substantiated
by timesheets approved by the Company Representative, at the Rates specified in
Schedule “B” hereto; plus     B.   the actual net cost of materials furnished by
Contractor, provided that such materials were specifically authorized in the CWO
and the actual use thereof has been verified by the Company Representative, as
substantiated by original vendor’s invoice and verification in writing by the
Company Representative of the use of such materials; plus     C.   charges for
services subcontracted by Contractor for the performance or completion of the
Change or Extra Work in accordance with the terms of this Agreement, provided
that both the Subcontractor and the terms of payment to the Subcontractor have
been approved by Company Representative; plus

Section I - Page 8



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

  D.   a charge for overhead and profit for the totals of the items set out in
subsections (B) and (C) of this Article, in accordance with Schedule “B” hereto.

  (iii)   Reports specifying the costs of the Change or Extra Work performed
each day must be submitted to Company in a format acceptable to Company on each
succeeding day after such Change or Extra Work is carried out. The submission
to, or acceptance or approval by Company, of such Work cost records shall not at
any time be deemed to be an admission that the Work is properly chargeable as a
Change or Extra Work.

ARTICLE 3
TERM AND TERMINATION

3.1   Term of Agreement

Contractor shall commence the Work any time after June 1, 2008 (the
“Commencement Date”) and continue to complete the same as soon as reasonably
possible. The entirety of the Work shall be completed to the satisfaction of
Company, including the installation of all appurtenances and the performance of
clean-up as specified in the terms of this Agreement, and the Work shall in all
respects be ready for its intended use, not later than November 3, 2008 (the
“Completion Date”). This Agreement shall continue in force until the Work is
completed in accordance with the terms of this Agreement and to the reasonable
satisfaction of Company, unless terminated earlier pursuant to the terms hereof.

3.2   Suspension of Work by Company

  (a)   Company may at any time suspend the Work, or any portion thereof, for
any reason by giving Contractor written notice of suspension. Except where
required to comply with Regulations or Policies, Contractor shall cease all Work
on the date specified in the notice and secure the Work and the equipment.
Contractor shall resume Work immediately upon receipt of written notice of
Company to resume Work.

  (b)   If the Work is suspended pursuant to Article 3.2, and such suspension is
not due to Force Majeure, Company shall pay to Contractor for such shutdown an
amount computed on the following basis:

  (i)   The direct hourly labor cost of all workers who are ready, willing and
able to work, but are idle as a result of such suspension, for each day or part
thereof that such workers are idle up to the time Contractor is required by
Company to maintain only a skeleton crew; and after such request for reduction
in manpower, the direct labor costs for such skeleton crew as Company may
request to be maintained for ready resumption of the Work; all such labor costs
to be determined under the provisions of Article 2.4(d)(ii) hereof; and     (ii)
  The hourly cost of Contractor Equipment that is available for the Work but is
idle as a result of such suspension, for each day or part thereof such
Contractor Equipment is shutdown, calculated at one-half of the Contractor
Equipment costs set forth in Article 2.4(d)(ii) hereof.

Company shall not, however, be required to pay Contractor such amount unless the
workers and Contractor Equipment for such Work that has been suspended are
actually standing-by idle. Contractor covenants and agrees to the best of its
ability to use any Contractor Personnel and Contractor Equipment that are
standing by for the performance of other parts of the Work or for Changes to the
Work or Extra Work which may be required under this Agreement.
Section I - Page 9

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

  (c)   Contractor acknowledges that delays that may arise by reason of the
nature of the Work have been taken into account and are compensated for in the
Contract Price and payments for any CWO, and that in no circumstances shall
Contractor be entitled to recover from Company any payment for any damages
suffered by Contractor as a result of such suspension.     (d)   At any time
after receiving notice of a total or partial shutdown, Company may require
Contractor to work part days, or shutdown the Work or any part thereof partially
or completely.

3.3   Termination for Cause by Either Party

Either Party shall have the right to terminate this Agreement at any time
immediately upon notice to the other Party, in the event that:

  (a)   the other Party becomes insolvent;     (b)   dissolution, winding-up,
bankruptcy, insolvency, liquidation or similar proceedings are commenced or are
proposed in respect of the other Party;     (c)   the other Party takes the
benefit of any bankruptcy or insolvency legislation or files any plan of
arrangement there under; or     (d)   a receiver is appointed for the other
Party or any of its property.

3.4   Termination for Cause by Company

Company shall have the right to terminate this Agreement for cause, immediately
upon notice to Contractor. Without limiting Company’s right to cite other
reasons or occurrences as justification of termination for cause, each of the
following shall constitute grounds for termination for cause:

  (a)   Contractor is not able to commence Work on the Commencement Date for any
reason other than Company’s default or Force Majeure;     (b)   Contractor
abandons any Work required pursuant to this Agreement, other than pursuant to an
event of Force Majeure;     (c)   Company is dissatisfied with the performance
of Contractor with respect to the Work for any justified reason, including
unreasonably slow progress on the part of Contractor or Contractor’s failure to
carry out the Work in a competent, skilful and workmanlike manner or in
accordance with its obligations under this Agreement, and Contractor does not
take steps to remedy the cause of such dissatisfaction within five (5) days of
written notice from Company specifying the basis for the dissatisfaction;    
(d)   Contractor fails to supply sufficient:

  (i)   qualified, skilled, competent, careful and efficient Contractor
Personnel;     (ii)   serviceable Contractor Equipment in good operating
condition; or     (iii)   materials of proper quality for the due performance of
the Work under this Agreement;

  (e)   any damage to, defect in or failure, loss or breakdown of any item of
Contractor Equipment results in the suspension or interruption of Work for a
period of two (2) successive days during which Contractor does not make every
reasonable effort to correct the cause of the interruption;     (f)   Contractor
fails to observe any material provision of this Agreement, or it is apparent to
Company that Contractor will not be able to complete Work required pursuant to
this Agreement on or before the Completion Date;

Section I - Page 10



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

  (g)   Contractor has unilaterally interrupted the execution of Work for more
than two (2) days without fully justifying such interruption to Company’s
satisfaction;

  (h)   Contractor fails to prosecute the Work, or any part thereof, with such
speed as in the opinion of Company is necessary to complete the same in
accordance with the Construction Schedule;

  (i)   Contractor has failed to maintain the insurance policies required by
this Agreement;

  (j)   Contractor has failed to comply with any Policy;     (k)   there is a
change of control of Contractor or Contractor sells or assigns substantially all
of its business or its assets or;     (l)   Contractor fails to make payment for
services or materials in accordance with the terms of an applicable contract; or
    (m)   Contractor has failed to comply with or has violated the terms and
conditions of any Regulation or Governmental authorization.

3.5   Consequences of Termination

  (a)   If Company terminates this Agreement pursuant to Article 3.3 or
Article 3.4, Company may complete the Work by whatever methods it deems
expedient, with or without the assistance of third parties, without incurring
any liability to Contractor. In such cases, Company shall have the right to take
possession of and use or permit others to use all or any part of the materials,
the Contractor Equipment (including appliances thereon), supplies and property
of every kind provided by Contractor for the purpose of completing the Work.    
(b)   Contractor shall, if requested by Company, assign to Company or to such
other person or persons as Company may designate any Subcontract or equipment
rental agreement.     (c)   Contractor shall pay Company for all actual direct
costs reasonably necessitated by the termination that would not otherwise have
been incurred, including costs incurred in obtaining re-performance of all
portions of the Work that are incomplete or defective and in obtaining
performance of the remaining Work by a third party or by Company. If Company
performs any such re-performance or remainder of the Work or any part thereof,
the cost thereof shall be deemed to include reasonable overhead of Company in
supervising or carrying on the Work so performed and such other costs and
damages as Company may suffer by reason of Contractor’s default.     (d)   The
remedies of Company set out in this Article 3.5 are in addition to, and not in
substitution for, any other remedies available to Company at law or in equity.
The action of Company in terminating this Agreement and requiring Contractor to
stop the performance of the Work or any part thereof shall in no way vitiate
this Agreement or affect the obligations, liabilities and responsibilities of
Contractor. Company may exercise any remedy under this Agreement or otherwise at
law or in equity contemporaneously one with the other, or in such priority as
Company may see fit, and may exercise any one or more or all of such remedies at
such time and in such priority and without prejudice to its right to any other
remedy as Company may see fit.

3.6   Termination at Will by Company

  (a)   If Company determines, in its sole discretion and for any reason
whatsoever, that it is in the best interest of Company to do so, it shall have
the right to terminate this Agreement by giving not less than five (5) days
notice in writing to Contractor to that effect.     (b)   In such event, the
effective date of such termination shall be the date upon which such notice
period expires. If Contractor has begun operations under this Agreement,

Section I - Page 11



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

      Contractor shall cease such operations by the effective date of
termination. Contractor shall cease such operations by the effective date of
termination. Contractor shall immediately cease placing orders for equipment and
materials upon receipt of such notice unless Company approves such orders in
writing.     (c)   In the event of any such termination, neither Party shall be
liable one to the other with respect to this Agreement, except that each Party
shall remain liable with respect to all obligations created or arising under
this Agreement with respect to Work done prior to the effective date of
termination and Company shall compensate Contractor for all Work performed and
materials furnished prior to the time of such cancellation and termination, by
paying the total of:

  (i)   A sum based on the actual amount of Work completed from which shall be
deducted all payments previously made to Contractor; and     (ii)   A sum equal
to the cost (including freight and haulage charges) of all Contractor furnished
materials on hand and unused by Contractor at the time of such cancellation and
termination, and materials ordered but not on hand and for which Contractor has
paid or is firmly obligated to pay, none of which has been included in previous
payments. Such material shall, upon payment thereof by Company, become the
property of Company;

Subject to any holdbacks required pursuant to the Builders’ Lien Act and subject
to the terms and conditions of this Agreement as to payment and deductions.

3.7   Requirement to Complete

Notwithstanding the termination of this Agreement pursuant to this Article 3,
Company shall have the right to require Contractor to complete any phase of the
Work to any degree of completion required by Company, whether before or after
the effective date of termination. Any Work so required to be completed shall be
paid for under this Agreement as if such termination had not occurred, and shall
be made subject to all the provisions of this Agreement. If such Work is
performed after the effective date of termination, Contractor will be paid for
such Work in accordance with Article 2.4(d)(ii).

3.8   Company’s Right to Terminate

The right to terminate given to Company in Article 3.4 and Article 3.6 may be
exercised in the sole discretion of Company. Nothing contained herein shall
abridge or alter any rights or privileges given to Company in any other portion
of this Agreement.

3.9   Termination of Agreement by Contractor

Contractor shall have the right to terminate this Agreement when an Order of any
Court or other public authority, other than Company, causes the Work to be
stopped or suspended for at least thirty (30) days, and such stoppage or
suspension occurs through no act or fault of Contractor or any member of
Contractor Group. Contractor shall receive from Company payment for the Work
performed, expenses incurred, and losses sustained in respect of materials up to
the time of termination. Company shall not be liable for any loss of profits or
damages incurred by Contractor as a result of such stoppage or suspension. Such
termination shall be effective upon Contractor giving notice thereof.
ARTICLE 4
CONSTRUCTION SCHEDULE

4.1   Construction Schedule

Contractor shall submit to Company for approval a construction schedule and plan
of operation (the “Construction Schedule”). The Construction Schedule, upon
approval by Company, shall
Section I - Page 12



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
be attached to this Agreement as Schedule “C”, and shall be incorporated into
and made a part of this Agreement. The Construction Schedule shall not be
changed without the prior approval of Company.

4.2   Extension of Completion Date

The Completion Date may be extended if:

  (a)   Company authorizes a Change or Extra Work and a time extension is
specified in the relevant CWO;     (b)   the Work is suspended as provided for
in Article 3.2 hereof;     (c)   the Work is delayed as a result of an event of
Force Majeure;     (d)   a delay occurs in the progress of the Work as a result
of the negligence of Company or Company Personnel;     (e)   a delay occurs as a
result of use by Company of a portion of the Work as provided for in
Article 12.3 hereof; or     (f)   a delay occurs by reason of the failure of
delivery of any Company Material and Equipment.

A claim for extension of the Completion Date shall only be considered when
submitted by Contractor to Company in writing within seven (7) days of the
occurrence of the delay on which the claim is based; provided, however, that in
the case of a continuing cause of delay only one (1) claim shall be necessary.
Company will make the final decision on all requests for extension of time. The
granting of additional time to complete the Work pursuant to this Article 4.2
shall not give Contractor grounds to make any claims whatsoever for additional
payment, save on the grounds set out in sub-clauses (b) and (e) hereof, in which
case payments shall be made as specified in Article 3.2 and 12.3 respectively,
and in sub-clause (d) hereof in which case payment shall be agreed upon by the
Parties in writing.

4.3   Insufficient Rate of Progress

If (a) Contractor or any Contractor Personnel is responsible for a delay in the
progress of the Work, or fails to complete any phase of the Work within the time
limits prescribed in the Construction Schedule; or (b) in Company’s opinion the
rate of progress of the Work is insufficient to enable the whole of the Work, or
any part or parts thereof to be completed within the time or times specified for
such completion in the Construction Schedule, then Contractor shall work such
overtime, acquire and use for prosecution of the Work such necessary additional
labor and equipment, and perform all such other acts as may be necessary to
expedite the progress of the Work to achieve completion of the Work or any
portion thereof in accordance with the Construction Schedule. Contractor shall
not be entitled to any extra payment by reason of taking such steps.

4.4   Failure to Complete on Time

If Contractor fails to complete the Work within the time required by this
Agreement, Company, in addition to any other rights and remedies it may have,
shall be entitled to deduct from any payments due to Contractor the additional
costs to Company of Work incurred as a result of Contractor’s failure to
complete on time.

4.5   No Bonus

There shall be no bonus payable to Contractor for completion of the Work prior
to the Completion Date.
Section I - Page 13



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
ARTICLE 5
PERFORMANCE STANDARDS

5.1   Contractor Representations

Contractor represents and warrants that:

  (a)   it has had an opportunity to examine, and has carefully examined, this
Agreement and that it has fully acquainted itself with the general topography,
soil structure, subsurface conditions, obstructions and all other conditions
pertaining to the Work, and the Worksite;     (b)   it has made all
investigations essential to a full understanding of the difficulties which may
be encountered in performing the Work, as well as a full understanding and
anything else in any of this Agreement or in any representation, statements or
information made or furnished by Company or its representatives;     (c)   it
will, regardless of any such conditions pertaining to the Work, or the Worksite,
complete the Work for the Contract Price stated in these Contract Documents and
shall assume full responsibility for any such conditions pertaining to the Work,
the Worksite and all risks in connection therewith;     (d)   it has authority
to do business in the state or states in which the Worksite is located;     (e)
  it is fully qualified to perform the Work and shall perform the Work in
accordance with the terms of this Agreement, all applicable Regulations and
Policies, and to the best standards of engineering and workmanship established
within the petroleum industry; and     (f)   it shall cooperate at all times
with the Company Representatives, the Inspectors and all Company Personnel.

5.2   Independent Contractor

Contractor is an independent Contractor and the Work shall be carried out by
Contractor under its own direction and superintendence and at its own risk.
Contractor has full power and authority to select the means, methods and manner
of performing the Work, being responsible to Company for all materials delivered
to Contractor from Company and for the results contracted for; and upon
completion, Contractor agrees to deliver the Work complete and undamaged in
accordance with this Agreement.

5.3   Compliance

  (a)   All Work performed shall comply with the Regulations and further,
Contractor agrees to abide by the Policies.     (b)   Contractor shall observe
and comply with all Regulations, whether imposed upon Company as owner or
Contractor as construction and testing contractor in any manner howsoever
relating to the Work.     (c)   Company shall furnish, as necessary for the
execution of the Work, additional instructions, by means of drawings or
otherwise. All such additional instructions shall be consistent with and form
part of this Agreement. In the event that any portion of the Work requires
additional instructions Contractor shall secure the same from Company before
proceeding with such Work and the Work shall be executed in conformity
therewith. In giving such additional instructions, Company shall have the
authority to require Minor Changes to be made without additional charge to
Company, provided that no additional material costs have been incurred by
Contractor.     (d)   Contractor shall cooperate fully with Company and with
other contractors and subcontractors performing other Work at or adjacent to the
Worksite and shall plan and

Section I - Page 14

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation.
coordinate the Work with that of other contractors and subcontractors so as to
prevent interference with their operations.
ARTICLE 6
REPRESENTATIVES
6.1 Company Representatives

  (a)   Prior to commencement of the Work, Company shall designate one or more
representatives (each a “Company Representative” and collectively the “Company
Representatives”) who shall be authorized to act on Company’s behalf for
purposes of this Agreement. Company shall notify Contractor of all Company
Representatives. Company may change Company Representatives at any time. A
Company Representative, may delegate to other persons certain aspects of his
authority he deems appropriate.     (b)   A Company Representative will observe
the Work in progress on behalf of Company. A Company Representative will have
the authority to stop the Work whenever such stoppage may be necessary in his
opinion, to ensure the proper execution of the Work in accordance with the
provisions of this Agreement.     (c)   If at any time, a Company Representative
is of the opinion that there exists a danger to life or property, he may order
Contractor to stop the Work or to take such remedial measures as he considers
necessary and Contractor shall obey such orders immediately.     (d)  
Contractor shall obey, perform and comply with Company Representative’s orders
or instructions with respect to the Work or concerning the conduct thereof
promptly, efficiently and to the satisfaction of Company Representative.
However, if Contractor is of the opinion that such orders or instructions are
not authorized under the provisions of this Agreement, Contractor shall so
notify Company Representative in writing before proceeding to carry them out. If
Contractor does not so notify Company Representative in writing Contractor shall
not claim, at any time thereafter, that the orders or instructions were not
authorized. Nevertheless, the giving of such notice to Company Representative
shall not relieve Contractor of its obligations to carry out and obey such
orders and instructions.

6.2   Contractor Representative

Contractor shall, before commencement of the Work, designate one senior
executive as its representative (the “Contractor Representative”), who shall be
on call at all times and be made available to Company if, as and when required
by Company. Contractor may change the Contractor Representative by notice to
Company. Company shall have the right to approve the Contractor Representative
and any replacement thereof, and any Contractor Representative not approved by
Company shall not be recognized by Company for purposes of this Agreement.

6.3   Possession of Agreement

Both the Company Representatives and the Contractor Representative shall be in
possession of an updated copy of this Agreement, including all Schedules and
every CWO, at all times.
ARTICLE 7
WORKSITE

7.1   Lands Provided by Company

Company shall provide the lands upon which the Worksite is located.
Section I - Page 15



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

7.2   Private Land

It shall be Contractor’s responsibility to ascertain the boundaries within which
the Work must be confined. Contractor shall not enter upon lands other than
those provided by Company, for any purpose, without obtaining prior written
permission of the landowners and occupiers. Contractor shall not enter upon
lands owned by others on which Company has leases, easements, rights-of-entry or
other surface rights without having received the written authorization of
Company for such entry. It shall be Contractor’s responsibility to ascertain
from Company the conditions on which leases, easements, rights-of-entry and
other surface rights have been granted on private or public lands and to abide
by these conditions throughout the performance of the Work.

7.3   Site and Conduct of Work Thereon

  a)   Contractor shall exercise due care in performance of the Work and shall
take such measures as necessary to safeguard persons and livestock from death,
loss or injury.     b)   Any equipment shall not operate over or within 5 feet
of any pipeline, telephone lines, poles or cables (whether the property of
Company or others) without permission in writing from Company Representative.

7.4   Copy of Agreement

Contractor shall keep a copy of this Agreement, including all Schedules and
every CWO, at the Worksite at all times.
ARTICLE 8
RESPONSIBILITIES OF CONTRACTOR

8.1   Contractor Personnel

  a)   Contractor shall perform the Work in an efficient, workmanlike and
careful manner by utilizing qualified, skilled, competent, careful and efficient
workmen in strict conformity with this Agreement. Contractor Personnel shall
always be available and ready, willing and able to perform the Work without
interruption.     b)   If during the term of this Agreement, either Party
discovers that any Contractor Personnel are not qualified, capable or suitable
for the Work, Contractor shall immediately replace them with suitable,
qualified, experienced personnel approved by Company.     c)   Company shall
have the right to require the removal from the Work of any Contractor Personnel
for any justified reason, and Contractor shall immediately remove such
Contractor Personnel and provide a proper substitute, all at Contractor’s
expense.     d)   Contractor shall, as far as is practical, employ labor from
the area in which the Work is being performed. Contractor shall handle the
employment of labor in such manner as to satisfy the reasonable requirements,
with respect to such employment, of public authorities of the communities or
political subdivisions in which the Work is being carried out; provided however,
that the requirements of this paragraph shall not be construed to compel the
payment of a higher scale of wages than is customary in the territory for the
kind of Work contemplated under this Agreement.     e)   Contractor shall comply
with all Regulations with respect to the employment and working of the
Contractor Personnel engaged in the Work and with respect to the payment of
wages and compensation thereto.     f)   Contractor shall ensure that all
Contractor Personnel comply with all Regulations and Policies.

Section I - Page 16



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

  g)   Contractor shall maintain strict discipline and good order among
Contractor Personnel during the performance of the Work. In the event of
default, misconduct, negligence, evident professional incompetence, or
non-compliance with the terms of this Agreement or any of the Regulations or the
Policies by Contractor Personnel which has or is reasonably likely to have a
materially adverse effect on the conduct of the Work, Contractor shall promptly
replace at its expense, whether or not requested by Company, any culpable
Contractor Personnel with a competent substitute within 24 hours or such longer
time as may be agreed by Company. Such culpable Contractor Personnel shall be
immediately removed from the Worksite at the expense of Contractor. Anyone
removed for any of these reasons shall not be engaged again in the Work or on
other work of any member of the Company Group without the prior approval of
Company.     h)   Company shall not be responsible for providing shelter, food,
water, medical attention or transportation for any Contractor Personnel.

8.2   Contractor Equipment

  a)   Contractor warrants that all Contractor Equipment shall be in good
working order, shall meet the specifications contained in this Agreement, shall
include operating manuals, supplies, and spare parts and shall meet the
requirements of and be operated in accordance with the Regulations and all
manufacturer’s codes.     b)   Contractor warrants that all Contractor Equipment
shall be maintained in a manner consistent with the best accepted standards of
the industry and that the Contractor Equipment will be in good condition,
suitable for its intended purpose, repaired or replaced if required, and that
such Contractor Equipment shall always be available for the Work.     c)  
Contractor shall regularly inspect and maintain in good, safe operating
condition all equipment, materials, and supplies for the performance of the
Work. Company shall have the right, but not the duty, to inspect the Contractor
Equipment at any time. If, in the opinion of a Company Representative, any of
the Contractor Equipment is unsafe or not capable or suitable for the Work,
Contractor shall repair such Contractor Equipment or replace it with safe,
capable, suitable equipment at Contractor’s expense. Failure by the Company to
inspect or to require the replacement of any Contractor Equipment shall not
relieve Contractor of any of its obligations pursuant to this Article 8.2.    
d)   Contractor shall maintain, at Contractor’s cost, sufficient inventory of
replacement equipment, maintenance and repair parts, consumables and small tools
to a level which is kept by a reasonable and prudent Contractor to ensure the
safe, efficient and uninterrupted performance of the Work.     e)   Any
equipment rental agreement whereby equipment is rented by Contractor or any
Subcontractor for use on or with respect to any Work under this Agreement shall
have a provision therein that such agreement may be freely assigned to Company.

8.3   Superintendence by Contractor

Contractor shall give adequate and competent supervision to the Work and shall
keep a competent superintendent at the site of the Work. Contractor shall be
responsible for security and safety measures during performance of the Work
until acceptance of the Work by Company.

8.4   Permits and Licenses

  (a)   Except as provided in this Agreement, Contractor shall procure at its
own expense any and all permits and licenses (other than permits or licenses
which can only be granted to Company) and fully comply with the Regulations of
all jurisdictions in which the Work is located as may be necessary for the
performance of the Work so the Work when completed can be used for the purpose
or purposes for which it is intended. Without limiting the generality of the
foregoing, Contractor shall procure any and all permits for its

Section I - Page 17



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

      use of public highways, shall obtain all necessary corporate or other
qualifications required in the applicable state and shall conform to all
Regulations.

  (b)   Contractor shall familiarize itself with all permits and licenses
procured by Company and all Regulations relating thereto, and shall comply with
all requirements thereof in any way relative to the conduct of the Work.

8.5   Safety

  (a)   Contractor shall take all necessary precautions for the safety of all
Contractor Personnel on the Work and shall comply with all applicable provisions
of the Regulations to prevent accidents or injuries to persons or damage to
property on or about or adjacent to Worksite.     (b)   Contractor shall comply
with Company safety Policies applicable to the Worksite, copies of which shall
be made available to Contractor and posted at the Worksite.     (c)   Contractor
shall ensure that, in the performance of the Work, public travel shall not be
needlessly inconvenienced, nor shall it be wholly obstructed at any point
without the consent of authorities having jurisdiction. Contractor shall furnish
and maintain, where necessary, lanterns, flares, barricades, flagmen and signs
to fully protect the public, and shall take all reasonable steps to ensure that
the public is fully protected in the performance of the Work.     (d)  
Contractor shall continuously and adequately protect the Work from damage and
shall protect the property of Company from injury, loss or damage arising in
connection with the Work under this Agreement. Contractor shall make good any
loss, damage or injury to the Work or to the property of Company caused directly
or indirectly by the negligence of Contractor or any Contractor Personnel or any
defective Work. Contractor shall adequately protect the property of others at
the Worksite and adjacent to the Worksite as provided by the Regulations, the
Policies and this Agreement.

8.6   Contractor’s Financial Responsibilities and Liens

  (a)   Contractor shall promptly and satisfactorily pay all bills and settle
all claims incurred by Contractor in connection with the performance of the Work
under this Agreement. Additionally, Contractor shall promptly pay and discharge
all damage claims of every kind which Contractor may be obligated to pay under
the terms of this Agreement.     (b)   Contractor shall be responsible for and
shall release, indemnify, defend and hold Company Group harmless from and
against any and all Claims arising out of or alleged to have arisen out of any
services, labor and materials furnished by or to Contractor or any of the
Contractor Personnel in connection with the Work including all labor, material
and builders’ liens:

  (i)   upon the Work;     (ii)   upon the property which the Worksite is
located; and     (iii)   arising from any labor and materials furnished by or to
Contractor or any of the Contractor Personnel.

  (c)   Contractor shall keep the Work and the property on which the Worksite is
located free and clear of all liens, claims and encumbrances arising from the
performance of the Work or from the default under or failure to comply with this
Agreement.     (d)   If at any time and from time to time Contractor fails or
refuses to promptly and satisfactorily pay all bills and settle all claims,
Company shall have the right, but not the obligation, upon ten (10) days notice
to Contractor, to pay any or all such unpaid bills and to settle any or all such
unsatisfied claims for the account of Contractor, and to deduct

Section I - Page 18



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
the amount so paid from any amounts due to Contractor under this Agreement or
any other agreement between Company and Contractor, provided that such action by
Company shall not be deemed to be a waiver of any default by Contractor under
this Agreement.

  (e)   If required by Company, Contractor shall furnish a good and sufficient
release and waiver of lien for itself and each of the Contractor Personnel
regarding the furnishing of services, labor or material in connection with the
Work. If required by Company, Contractor shall furnish additional evidence
satisfactory to Company that all services, labor and materials furnished by or
to Contractor or any Contractor Personnel, have been fully paid and satisfied.
If required by Company, Contractor shall also furnish evidence satisfactory to
Company that all monies payable under the Workers’ Compensation Act of the
applicable state, in connection with the Work, have been paid.

8.7   Performance Bond

  (a)   Company may require Contractor to furnish a performance bond prior to
commencement of the Work or at any time the Work is in the process of being
completed, in a form satisfactory to Company and with a surety or sureties
provider satisfactory to Company, for an amount up to one hundred percent (100%)
of the Contract Price or of the remaining part of the Work guaranteeing that
Contractor will perform faithfully, promptly and with due diligence all of the
terms and provisions of this Agreement including all of the undertakings,
obligations and liabilities of Contractor or any subcontractor arising
hereunder.

  (b)   The cost of such bond shall be paid by Contractor and reimbursed by
Company.

ARTICLE 9
MATERIALS

9.1   Materials Supplied by Contractor

  (a)   Contractor shall supply all equipment and materials required to complete
the Work in accordance with this Agreement other than Company Material and
Equipment. All materials used in the Work shall be satisfactory to Company and
shall conform to the specifications and drawings or, where not detailed in the
specifications and drawings, shall require Company’s approval. Unless otherwise
specified, all materials shall be new.     (b)   Contractor shall provide all
utilities and boarding necessary for the completion of the Work in accordance
with this Agreement.     (c)   American labor, parts, materials, equipment,
supplies and services shall be used to the fullest practical extent.     (d)  
Schedules of piping, fittings, reinforcing or other materials indicating
quantity and/or dimension, which are shown on the drawings or in the applicable
sections of the specifications, are intended only to assist Contractor in its
quantity takeoff. Quantities and dimensions shown therein are not guaranteed to
be accurate and shall be checked by Contractor prior to placing an order for
such materials.

9.2   Materials Supplied by Company

  (a)   Company will provide all material for the project such as pipe, valves,
fittings, risers, supports, tape and wire.

  (b)   Contractor is responsible for pick-up of material from the Corning Gas
warehouse prior to start of construction. All Company Material and Equipment
shall be checked for quantity and condition by Contractor upon pick-up and a
written record thereof shall be prepared by the Contractor Representative and
approved by a Company Representative. Such

Section I - Page 19



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
written record shall evidence the amount of Company Material and Equipment
delivered to Contractor.

  (c)   Contractor shall be responsible for all Company Material and Equipment.
Any Company Material and Equipment lost, damaged or stolen after being received
by Contractor and all Company Material and Equipment delivered for the account
of Contractor, shall be replaced by Contractor with identical materials and
equipment at no expense to Company.

9.3   Storage of Materials by Contractor

  (a)   Contractor, at its own cost and risk, shall store all materials,
including Company Material and Equipment, provided for the Work until they have
been incorporated into the Work. Such materials and Company Material and
Equipment shall be stored so as to ensure the preservation of their quality and
fitness for the Work, and shall be protected against vandalism and theft.    
(b)   All stored material and Company Material and Equipment shall be located as
to facilitate prompt inspection. Faulty materials shall not be stored on the
site, and any materials in storage found to be faulty shall be removed from the
site by Contractor. For further clarity, all demurrage and storage charges will
be for the account of Contractor.

9.4   Wastage

All losses incurred by abnormal wastage of any material whatsoever, whether
furnished by Contractor or by Company shall be borne by Contractor.
ARTICLE 10
INSPECTION

10.1   Inspection

  (a)   Company requires, and Contractor hereby agrees to allow a thorough
inspection by Company’s inspectors of all the Work performed and materials
furnished by Contractor or any member of the Contractor Group under this
Agreement, as the Work progresses.     (b)   Company may appoint any person or
persons to be Inspectors.     (c)   Contractor shall allow the Inspectors access
at all times to the Work, wherever it is in progress. The Inspectors shall have
the authority at any time and from time to time to reject any Work, including
materials, procedures, or workmanship, not complying with the provisions of this
Agreement, and to order Contractor to stop Work until such materials, procedures
and workmanship comply with such provisions.     (d)   Contractor shall give
Company reasonable advance notice of any tests or inspections of Work to be
conducted by Contractor or any Contractor Personnel, and the Inspectors and
Company Representatives shall be entitled to witness such inspection or test.
If, due to the fault of Contractor or of a Subcontractor, any part of Work is
concealed without approval or consent of Company, Contractor shall, if requested
by Company, uncover such Work for inspection by Company and Contractor shall
bear all additional costs of uncovering and recovering such Work.

10.2   No Deemed Acceptance

The inspection of any portion of the Work or materials during the progress of
the construction shall not constitute acceptance by Company. Failure on the part
of Company to inspect any Work or workmanship or to object to any defects
therein after it has inspected the same shall not relieve Contractor, or any
member of the Contractor Group, of their responsibilities and liabilities as
provided for in this Agreement.
Section I - Page 20



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
ARTICLE 11
DEFICIENCIES

11.1   Rejected Work and Materials

  (a)   All Work which does not conform to the requirements of this Agreement
will be rejected. Any defective Work, whatever the cause thereof and without
limiting the generality of the foregoing, whether the result of poor workmanship
or use of defective materials, shall be removed immediately or at a time agreed
upon by the Company and Contractor. The fact that Company may have previously
overlooked such defective Work shall not constitute an acceptance. The removal
of the defective Work and the re-execution thereof shall be at the expense of
Contractor and it shall pay the cost of replacing the Work, which shall include,
but not be limited to, the costs of materials of other contractors destroyed or
damaged by the removal of the defective Work or materials and the subsequent
replacement with acceptable Work.     (b)   Company shall have the option to
decide whether defective Work will be re-executed by Contractor. If Company
decides that Contractor shall not re-execute defective Work, Company may deduct
from the Contract Price the difference in value between the Work as done and
Work called for by this Agreement, the amount of which shall be determined by
Company, acting reasonably.

11.2   Company’s Right to Correct Deficiencies

  (a)   If Contractor has failed to proceed with diligence to correct any
defective Work per 11.1 (a), Company may, without prejudice to any other remedy
it may have pursuant to this Agreement, at equity or in law, correct such
deficiencies.     (b)   If, in Company’s reasonable opinion, an emergency or
other danger to the Work or the public exists, Company may without notice to
Contractor immediately correct any deficiencies, without prejudice to any other
remedy it may have pursuant to this Agreement, at equity or in law.     (c)  
The expense of Work performed by Company in correcting deficiencies shall be
borne by Contractor and may be deducted from amounts to be paid to Contractor.

11.3   Non-Waiver of Defaults

Failure by Company at any time, or from time to time, to require Contractor to
correct any deficiencies shall not constitute a waiver of any of the terms or
conditions of this Agreement and shall not affect or impair the right of Company
at any time to avail itself of such remedies as it may have with respect to such
deficiencies or for any other default of Contractor under this Agreement.
ARTICLE 12
OWNERSHIP OF WORK

12.1   Title to Materials

Title to materials provided by Contractor, whether or not delivered to the
Worksite, shall vest in Company as soon as paid for by Company, but the
ownership thereof by Company shall not absolve Contractor from liability for
loss of or damage to same, nor from any other duty or responsibility for same as
provided in this Agreement. Until the materials have been paid for by Company,
Contractor shall retain title to all materials, whether or not delivered to the
Worksite. Upon completion of the Work, Contractor shall have the right to remove
from the Worksite all surplus Materials that have not been incorporated into the
Work or paid for by Company.
Section I - Page 21



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

12.2   Title to Work

Subject to Article 12.1, title to all the Work completed and all the Work in the
course of construction, irrespective of the location thereof, shall be with
Company, but the ownership thereof by Company shall not absolve Contractor from
liability for loss of or damage to same, nor from any other duty or
responsibility for same as provided in this Agreement.

12.3   Use of Completed Portions

Company will have the right to take possession of and use any completed or
partially completed portions of the Work, whether the time for completing the
entire Work or such portions has or has not expired, but such taking possession
and use will not be deemed an acceptance of any Work not completed in accordance
with this Agreement. If such prior use otherwise increases the cost of, or
delays the completion of uncompleted Work or causes refinishing of completed
Work, Contractor shall be entitled to such extra compensation or extension of
time, or both, as agreed upon by the Parties in writing.

12.4   Damage to Work

Contractor shall be responsible for all loss and damage whatsoever that may
occur on or to the Work or any portion thereof, completed or otherwise, until
such time as the entire Work has been completed and a notice of final acceptance
has been issued by Company. In the event of any loss or damage occurring,
Contractor shall at its own expense and on notice from Company, immediately put
the Work into the condition it was immediately prior to such loss or damage,
except where such loss or damage was caused solely by an act of Company.
Notwithstanding the foregoing, Contractor shall not be responsible for any loss
or damage to portions of the Work to which Company has taken possession pursuant
to Article 12.3.
ARTICLE 13
RIGHTS OF COMPANY

13.1   Separate Contracts

  (a)   Company reserves the right to enter into other contracts in connection
with the Work. Contractor shall afford other contractors reasonable opportunity
for the introduction and storage of their materials and the execution of their
work and shall properly connect and coordinate its Work with theirs.     (b)  
If any of the Work depends upon the work of any other contractor, Contractor
shall inspect and measure the Work in place and determine whether anything in
such work renders it unsuitable for proper execution of its Work. Contractor
shall promptly report the results of such inspection and measurement to Company
if anything in such Work renders it unsuitable for proper execution of the Work.
Failure to inspect and report promptly shall constitute an acceptance of the
other contractor’s work and Contractor shall have no claim against Company by
reason of anything in such work rendering the same unsuitable for proper
execution of the Work.

13.2   Review of Purchase Orders

If requested by Company, one (1) copy of all un-priced purchase orders and
agreements applicable or related to the Work, including any and all Subcontracts
are to be furnished to Company by Contractor prior to the commencement of the
Work or prior to the commencement of that phase of the Work to which such
agreement relates. If requested by Company, Contractor shall from time to time
during the performance of the Work, deliver to Company, within five (5) days of
the execution thereof, one copy of any further agreements which may be made by
Contractor either in addition to, in renewal of, or substitution for any one or
more of such agreements.
Section I - Page 22



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
ARTICLE 14
COMPLETION AND ACCEPTANCE

14.1   Completion of Work

On completion of construction, all portions of the Work shall be examined
carefully by Contractor, which shall satisfy itself that every item has been
completed and that the whole Work is in a clean and tidy condition and ready in
all respects for acceptance by Company. Contractor shall then, by writing to
Company, request that a final inspection of the Work be carried out by Company.

14.2   Final Inspection by Company

Upon receipt of a request for final inspection from Contractor, Company shall
promptly conduct a final inspection of the Work. If, and only if:

  (a)   the Work has been properly completed in accordance with the terms and
conditions of this Agreement and to the satisfaction of Company;     (b)   any
and all deficiencies have been rectified to the satisfaction of Company;     (c)
  Contractor has provided to Company a certificate of an officer of Contractor
certifying that all claims and demands of Contractor under this Agreement,
including all demands for Changes or Extra Work, have been presented in writing
to Company; and     (d)   Contractor has complied with all the provisions of
this Agreement (other than those that cannot be performed until after notice of
acceptance has been issued by the Company);

Company shall issue notice of acceptance to Contractor. The issuance of a notice
of acceptance shall not relieve Contractor from any liability arising out of
failure to comply fully with the terms of this Agreement.

14.3   Partial Acceptance of Work

  (a)   If Contractor considers that for reasons beyond its control all job
deficiencies cannot be rectified promptly, it may in writing request a partial
acceptance of the Work and a partial release of the holdback monies. Such
written request must be submitted to Company, but shall not be submitted to or
considered by Company until the officer’s certificate referred to in
Article 14.2(c) above has been provided to Company.     (b)   Company shall have
the right, exercisable in its sole discretion, to issue or to decline to issue a
notice of partial acceptance. Company shall further have the right, exercisable
in its sole discretion, to determine on what terms it is willing to issue a
notice of partial acceptance. Without limiting the generality of the foregoing,
no such partial acceptance shall prejudice the rights of the Company under any
Regulations or any performance or other bonds. Further, Company shall have the
right to retain a sum equal to not less than twice the estimated cost of
correcting any outstanding deficiencies.

ARTICLE 15
GUARANTEE OF WORK

15.1   Guarantee Period

Receipt of a Notice of Final Acceptance from Company shall not relieve
Contractor of responsibility for faulty design, faulty material, defective
workmanship or any other defects in the Work. Contractor guarantees the Work
against any defects that may appear within three (3) years from the date of
acceptance as set out in the Notice of Final Acceptance (the “Guarantee
Period”). Faulty materials shall be replaced and any and all defects and
failures that occur or are discovered during the Guarantee Period shall be
promptly rectified to the satisfaction of Company
Section I - Page 23



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
and in accordance with this Agreement, including, if deemed necessary by
Company, replacement of all or a portion of the Work.

15.2   Correction of Deficiencies Pursuant to Guarantee

If Company observes through use of the Work, or if it is discovered by tests or
inspection of the Work prior to the end of the Guarantee Period, that a
deficiency or defect exists in the materials or workmanship in respect to the
specified Work, Company shall immediately notify Contractor of the defect or
deficiency and instruct it to rectify the fault. Such notification shall be
confirmed by Company in writing to Contractor. In the event that the Work to
correct the deficiency, in the opinion of Company, must be done immediately to
prevent serious damage, injury or loss of life, Company may perform or cause to
be performed the necessary Work and shall notify Contractor accordingly.

15.3   Failure to Correct

  (a)   Work required during the Guarantee Period shall be completed by
Contractor within ten (10) days of Company’s written instruction to Contractor
to perform such Work. In the event that such Work is not completed by Contractor
within the ten (10) day period, or such other period as may be approved in
writing by Company, Company may take whatever action is necessary to have the
Work done.     (b)   All costs relating to Work performed during the Guarantee
Period, whether done by Contractor, Company or a third party, shall be borne by
Contractor. Contractor shall, in addition, be liable to Company for all
expenses, losses or damages that may be incurred by Company as a result of such
defect in the Work and any failure by Contractor to remedy such defect within
the time specified in this Article, including all costs of engineering,
inspection and testing of such Work.

ARTICLE 16
FINANCIAL MATTERS

16.1   Compensation

  (a)   Company shall pay and Contractor shall receive as full and complete
compensation for the Work herein described the Contract Price as detailed in
Schedule “B” hereto. The Contract Price covers and includes Contractor’s entire
consideration from Company for the satisfactory completion of the Work,
including the installation of all appurtenances and facilities whether or not
specifically enumerated, all supervision, labor, material, equipment, taxes,
fee, charges, profit, and all other costs and expenses incurred by Contractor,
whether of the same or of a different nature from those enumerated, in the
performance of the Work.     (b)   Company shall not be obliged to make any
extra payments to Contractor in connection with the Work unless Company has
approved a CWO setting out such additional payments.

16.2   Invoices

Contractor shall prepare and submit all invoices and supporting documents in
accordance with Schedule “B”.

16.3   Withholdings

  (a)   Company shall withhold amounts required to be withheld pursuant to the
Builders’ Lien Act and all other Regulations. Such amounts shall be held back by
Company from each Progress Payment and all other payments made pursuant to this
Agreement as required pursuant to the Regulations.

Section I - Page 24



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

  (b)   Payment otherwise due by Company to Contractor may also be withheld by
Company without payment of interest, on account of:

  (i)   failure of Contractor to make satisfactory progress in completion of the
Work or any portion thereof in accordance with the Construction Schedule;    
(ii)   defective Work done and not remedied by Contractor;     (iii)   one or
more affidavits of claim of liens having been filed against the lands and
premises on which the Work is being done, or the existence of reasonable
evidence of the probable filing of such affidavits of claim of liens or of
filing or registration of liens;     (iv)   failure by Contractor to make prompt
payments as they become due to Subcontractors or otherwise with respect to the
Work, including payments for Contractor Equipment, materials or Contractor
Personnel;     (v)   the filing of claims or evidence indicating the probable
filing of claims against Company and the Work; or     (v)   any other
circumstances in Company’s sole discretion, acting reasonably, where Company may
feel it necessary to withhold payments.

If and when the cause or causes for withholding any such payment are remedied or
removed and satisfactory evidence of such remedy or removal has been presented
to Company, the payments withheld shall be promptly made to Contractor. If
Contractor fails or refuses to remedy or remove any cause for withholding such
payments within thirty (30) days after delivery of written notice to Contractor
by Company, Company may remedy or remove the same or cause the same to be
remedied or removed and may deduct the cost thereof from the compensation due
and Contractor and its sureties, if any, shall be liable for and shall pay the
difference to Company.

16.4   Release of Amounts Withheld

Company will pay amounts withheld pursuant to the Builders’ Lien Act to
Contractor within fourteen (14) days of the expiry of the statutory time limit
for filing liens under the Builders’ Liens Act and any other applicable
Regulations provided that:

  (a)   Contractor has provided to Company a certificate from the appropriate
Regulatory authorities evidencing that, as of the date two (2) days after the
expiry of such statutory period, no notices or affidavits of lien have been
filed or other matters recorded to make effective any lien;     (b)   Contractor
has provided to Company a statutory declaration, dated not earlier than seven
(7) days after the expiry of such statutory period, stating that all materials,
labor, work and services incurred directly or indirectly on account of the Work
have been paid for by Contractor; and     (c)   the Workers’ Compensation Board
with authority over the Worksite has, at the request of Contractor, provided to
Company a certificate, dated not earlier than the expiry date of such statutory
period, that all assessments due to the Workers’ Compensation Board by
Contractor have been paid.

16.5   Partial Release of Amounts Withheld

  (a)   If Contractor has requested and has been granted partial acceptance of
the Work and partial holdback in accordance with the provisions of Article 14.3,
Company will release the funds withheld pursuant to the Builders’ Lien Act, less
any amounts required to be withheld pursuant to the Regulations, and the amounts
to be retained in respect of any outstanding deficiencies.

Section I - Page 25



 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

  (b)   When Contractor has remedied all outstanding deficiencies and has
completed all the Work previously uncompleted, in each case in accordance with
this Agreement and to the satisfaction of Company, it shall request the notice
of final acceptance in accordance with Article 14.1 and final Progress payment
in accordance with Article 16.5. Without limiting the generality of the
foregoing, an inspection by Company and evidence of freedom from claims for
payment, for liens and for assessments will be required before the final payment
is made.     (c)   A single payment of any amount remaining due to Contractor
shall be made within fifty (50) days after the issuance by Company of the notice
of final acceptance.

16.6   Removal of Liens

  (a)   Contractor shall forthwith remove at its own expense any and all
affidavits of claim and liens filed or registered against the Worksite or the
property on which the Worksite is located, and Contractor shall indemnify and
save harmless Company from any liability arising out of such affidavits of claim
and liens.     (b)   If the Regulations permit Company to make a partial release
of the holdback required pursuant to the Builders’ Lien Act in respect of
completed subcontracts, Company will not make any payment to Contractor in
respect of such holdback until Contractor has secured the removal of all liens
filed for work or services performed or materials supplied under such
subcontract.

16.7   Set-Off

Company shall be entitled to set off any amount that it believes in good faith
is owed by Contractor to Company or an Affiliate of Company, pursuant to this
Agreement or otherwise, against any amount due to Contractor hereunder.

16.8   Taxes

  (a)   Except for State Tax and any other sales taxes levied on material
furnished by Company under this Agreement, prices stated herein are inclusive of
all taxes, fees, duties or charges imposed by any governmental authority upon
the Work or as an incident to the purchase, sale, ownership, storage, delivery,
transport, export or import of the Work. Except as otherwise specifically
provided herein, any existing or increase or new tax, fee, duty or charge levied
on the Work or the wages, salaries or other remuneration paid to the Contractor
Personnel in connection with the performance of the Work provided for herein by
any governmental authority shall be for the account of Contractor. Contractor
shall indemnify and hold Company harmless from any liability, cost and expense
arising directly or indirectly from the imposition of same. If by reason of
Contractor’s failure to pay such taxes and if by virtue of legislation such tax,
fee, duty or charge is payable by Company, Contractor shall reimburse Company
for such tax, fee, duty or charge.     (b)   State and any other similar tax, if
applicable, must each be shown as separate items on any invoice or credit note
related to this Agreement. Any Work or materials that are either zero-rated or
exempt, as defined by New York state Tax rules, must be separately identified as
such on all invoices and credit notes related to this Agreement.

Section I - Page 26

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
ARTICLE 17
AUDIT

17.1   Audit Right

Company reserves the right to inspect, examine and copy the books, account and
records of Contractor to verify (i) amounts payable to Contractor under this
Agreement, (ii) compliance by Contractor with the Regulations, the Policies and
its obligations pursuant to this Agreement, and (iii) adherence by Contractor to
Company’s business ethics Policy whether or not payments made in violation of
such Policy have been charged by Contractor to Company.

17.2   Maintenance of Records

Contractor shall maintain, and shall ensure that its Affiliates and
Subcontractors maintain, full and complete records of all costs of the Work in
accordance with generally accepted accounting practices in the United States for
a period of not less than two (2) years after completion of the Work or earlier
termination of this Agreement. Such records shall include accounting records,
written policies and procedures, subcontract files (including documentation
covering negotiated settlements), and any other supporting evidence necessary to
substantiate charges related to this Agreement.

17.3   Audit

During the term of this Agreement and for two (2) years after the date of final
payment by Company to Contractor pursuant to this Agreement, any person
authorized by Company in writing shall have the right to inspect, copy and
review any such books, records and accounts of Contractor and its Affiliates and
Subcontractors during normal business hours to the extent necessary to
adequately permit evaluation and verification invoices, payments and claims
submitted by Contractor or any of its payees pursuant to this Agreement. Such
records subject to examination shall also include, but not be limited to, those
records necessary to evaluate and verify direct and indirect costs (including
overhead allocations) as they may apply to costs associated with this Agreement.

17.4   Access to Facilities and Records

Contractor shall provide reasonable assistance to Company for such audits.
Company or its authorized representative shall have access to Contractor’s
facilities, shall have access to all necessary records, and shall be provided
adequate and appropriate workspace, in order to conduct audits in compliance
with this Article. Company’s agent or its authorized representative shall give
Contractor reasonable advance notice of intended audits.

17.5   Audit Adjustments

If an audit reveals any discrepancy or error, such discrepancy or error shall be
promptly corrected and the corresponding reimbursement to or payment by Company
(as the case may be) shall be made, if appropriate within 30 days of the
notification of the amount of such discrepancy or error.

17.6   Cost of Audit

If an audit discloses overcharges of any nature by Contractor to Company in
excess of one (1) percent of the total contract billings, or any material
violation of the terms of this Agreement, the actual cost of such audit shall be
paid by Contractor.

17.7   Subcontractors

Contractor shall ensure that the provisions of this Article 17 are included in
all subcontracts it may enter into with its Affiliates and Subcontractors and
any other person who will supply any of the Contractor Personnel, materials or
Contractor Equipment or carry out any of the Work or perform any obligation of
Contractor under this Agreement. Failure to include such provisions in written
Section I - Page 27

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
contracts shall be reason to exclude some or all of the related payee’s costs
from amounts payable to Contractor pursuant to this Agreement.
ARTICLE 18
ASSIGNMENT AND SUBCONTRACTING

18.1   Assignment by Company

Company shall have the right to assign this Agreement in whole or in part. This
Agreement shall be binding upon and ensure to the Company’s successors and
assigns.

18.2   Assignment by Contractor

Except as provided in Schedule “F” of this Agreement, Contractor shall not
assign this Agreement, the Work or any part hereof or thereof, or any monies due
or to become due under this Agreement without the prior written consent of
Company, which may be granted or withheld in Company’s sole discretion. No
assignment of this Agreement or any Work shall relieve Contractor of its
obligations hereunder. All covenants and agreements contained in this Agreement
shall extend to and be binding upon the successors and assigns of Contractor and
Company, except that Contractor shall not assign this Agreement nor any monies
to become due under this Agreement without the prior written consent of Company,
and any such assignment without such consent shall be null and void.

18.3   Subcontractors

  (a)   Contractor shall obtain Company’s written approval before entering into
any Subcontract. Company shall have the right to withhold its consent to the
making of any Subcontract, which consent will not be unreasonably withheld.    
(b)   Contractor shall obtain Company’s prior written approval of all
Subcontractors intended to be used in the performance of such Work. Consent by
Company is deemed to have been given in respect of Subcontractors named in
Schedule “F” hereof.     (c)   Contractor shall be liable for the acts, defaults
and omissions of all Subcontractors as if they were the acts, faults or
omissions of Contractor, whether or not such acts, faults or omissions were
known to or authorized by Contractor.     (d)   Company shall have the right to
require the removal from the Work of any Subcontractor for any justifiable
reason.     (e)   No Subcontract shall bind or purport to bind Company; however,
every Subcontract shall expressly reserve Contractor’s right to freely assign
such Subcontract to Company.     (f)   Contractor shall check all Work done by
Subcontractors in full detail and keep such records and furnish such reports and
information relative to Subcontractor and Subcontractor’s Work as Company may
request. The Work of any Subcontractor, and any materials furnished by a
Subcontractor, shall be subject to inspection in the same manner as the Work,
material and Contractor Equipment, and all Subcontracts shall so provide.

ARTICLE 19
LIABILITIES AND INDEMNITIES

19.1   Acts of Contractor and Contractor Personnel

Contractor shall be responsible for and shall release, indemnify, defend and
hold Company Group harmless from and against any and all Claims arising out of
or alleged to have arisen out of the act, omission, negligence, breach of
contract or other legal fault of any member of
Section I - Page 28

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

    Contractor Group, as well as any and all Claims made, sustained or incurred
by Company Group in connection with or arising out of this Agreement or the
performance of the Work by any member of the Contractor Group.   19.2   Specific
Claims

  (a)   Contractor shall be responsible for and shall release, indemnify, defend
and hold Company Group harmless from and against any and all Claims made,
sustained or incurred by Company in connection with or arising from damage to
roads, bridges or highways caused by Contractor, and agrees to pay for all such
damage to roads, bridges or highways.     (b)   Contractor shall be responsible
for and shall release, indemnify, defend and hold Company Group harmless from
and against any and all Claims made, sustained, incurred or alleged to have been
sustained in connection with or arising from blasting or the use of explosives
by Contractor or any of the Contractor Personnel.     (c)   Contractor shall be
responsible for and shall release, indemnify, defend and hold Company Group
harmless from and against all Claims for surface pollution arising from trash or
debris and all subsurface pollution, including pollution of subsurface aquifers
generated by any member of Contractor Group or arising from fuel, oil and other
debris spilled from any equipment or for any disposal, dumping, soil erosion,
spillage, environmental liability or pollution or contaminant of any kind from
or associated with the Contractor Personnel, the equipment or the Work,
regardless of cause, including the sole or concurrent negligence of any member
of Company Group.

19.3   Compliance with Regulations       Contractor shall further release,
indemnify, defend and hold Company Group harmless from and against any and all
Claims arising out of or alleged to have arisen out of any failure or neglect of
Contractor and any Contractor Personnel to observe and comply with any
Regulation.   19.4   Patents and Intellectual Property Indemnity      
Contractor shall be responsible for and shall release, indemnify, defend and
hold Company Group harmless from and against any and all Claims made, sustained
or incurred by Company in connection with or arising from any use or
infringement, real or claimed, of any patented or unpatented invention, article,
machine, appliance, manufacture, structure, composition, arrangement,
improvement, design, device and/or method or process embodied or used in the
performance of this Agreement, including its use by Company.   19.5   Company
Right to Defend       Company shall have the right, if it so elects, to take an
active part in the defense of any Claim, and to file intervention or other
similar proceedings therein if it deems such action desirable. Contractor shall
have the right to make settlement of any Claim as it may be deemed expedient by
Contractor, provided that if Contractor fails to make settlement of any Claim
within a period of thirty (30) days after notice of such Claim has been given to
Contractor by Company and if Company believes in good faith that the failure to
make a satisfactory settlement of such Claim might harm Company in its relations
with the claimant or others and so notifies Contractor, and if within ten
(10) days after such notice Contractor fails to make settlement with such
claimant, Company in its discretion may make such settlement as Company believes
reasonable, and Contractor agrees immediately to reimburse Company for all or
such portion of the amount so paid in settlement as Company in its sole
discretion designates if Contractor fails to reimburse Company, Company may at
its option deduct such amount from the amounts payable to Contractor; provided
that such action by Company shall not be deemed to be a waiver of any default by
Contractor under this Agreement.

Section I - Page 29



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
ARTICLE 20
INSURANCE

20.1   Insurance Required of Contractor       From and after the date of this
Agreement, Contractor shall carry insurance as set forth in this Article 20 at
Contractor’s sole expense. Failure to procure and maintain said insurance shall
constitute sufficient grounds for immediate termination or suspension of this
Agreement by Company.

  (a)   During the Term of this Agreement, Contractor shall fully comply with
all applicable requirements of all employment insurance, workers’ compensation
and occupational health and safety Regulations for the state where the work
occurs and in any jurisdiction in which the Services shall be performed.     (b)
  Contractor shall provide its employees, contractors and agents with
appropriate workers’ compensation coverage and shall require that each of its
subcontractors also provide such appropriate workers’ compensation coverage.    
(c)   Contractor shall, if required by the Company, provide evidence of the
workers’ compensation coverage.     (d)   Contractor shall obtain and
continuously carry during the term of this Agreement including any guarantee
period, at its own expense and cost, the following insurance with insurers and
in a form acceptable to Company, and with limits not less than those shown in
the respective terms:

  (i)   Contractor shall comply with all requirements of applicable unemployment
insurance legislation during the term of this Agreement;     (ii)   Automobile
Liability Insurance covering all motor vehicles owned, leased, operated and/or
licensed by Contractor with a minimum bodily injury and property damage limit of
Two Million $ 2,000,000.00;     (iii)   Comprehensive General Liability
Insurance (on a worldwide basis) with a bodily injury, death and property damage
limit of Five Million $5,000,000.00; and without restricting the generality of
the foregoing provisions of this sub-clause, such coverage shall include the
following extensions commonly known as: Products and Completed Operations
Liability; Blanket Contractual Liability: Personal Injury; Occurrence Property
Damage coverage; Broad Form Property Damage coverage; Non Owned Automobile
Liability; Contingent Employers’ Liability; and Cross Liability clause;

  (f)   Contractor shall provide evidence of the insurance in the form of
Certificates of Insurance, or as otherwise requested by CNG, within five
(5) days from the execution of this Agreement.

20.2   No Limit of Liability       The amount of Contractor’s insurance shall
not be construed as a limit of Contractor’s liability hereunder and Company in
no way warrants the adequacy or suitability of Contractor’s insurance as
stipulated in this Agreement.   20.3   Notice to Company       The insurance
provided by Contractor pursuant to this Article shall provide that thirty (30)
days written notice shall be given to Company prior to any material change to or
cancellation of any policy.

Section I - Page 30



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

20.4   Company Group as Additional Insureds       All policies of insurance
required pursuant to this Article shall name as additional insureds, and provide
by endorsement or otherwise that insurer waives its right to subrogation as
against, Company Group and all persons with whom Company may be participating.  
20.5   Subcontractors’ Insurance       Contractor shall cause every
Subcontractor and agent retained by Contractor to carry insurance of the types
and amounts necessary to cover risks inherent in the work of the particular
Subcontractors or agents. Any such insurance shall:

  (a)   name as additional insureds the Company Group and any other interested
parties nominated by Company; and     (b)   be endorsed to provide that the
insurers waive all rights of recovery by subrogation or otherwise as against
Company Group.

    Any deficiency in or lack of insurance on the part of a Subcontractor or
agent shall be the sole responsibility of Contractor.   20.6   Deductibles      
All policy deductibles contained in Contractor’s or Subcontractors’ policies of
insurance shall be for the sole account of Contractor.   20.7   Certificates of
Insurance       Certified copies of the certificates of insurance policies
obtained by Contractor and each Subcontractor and the receipts for the payment
of the premiums shall be submitted to Company immediately upon execution of this
Agreement or a Subcontract, as the case may be.   20.8   Right of Company to
Insure       If Contractor or any Subcontractor fails to furnish to Company a
certified copy of each policy certificate required to be obtained hereunder or
proof of payment of premium for such policy, or provides a certificate
indicating that an insurance policy differs materially from the requirements
pursuant hereto, then in every such case Company may obtain and maintain such
insurance in the name of such Contractor or Subcontractor. The cost thereof
shall be payable by Contractor to Company on demand, and Company may at its
election deduct the cost thereof from any monies which are due or may become due
to Contractor.

ARTICLE 21
FORCE MAJEURE

21.1   Definition       “Force Majeure” any event or circumstance beyond the
reasonable control of a Party which prevents or impedes the due performance of
this Agreement, and which by the exercise of reasonable diligence, such Party is
unable to prevent, including acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemies, wars, blockades, insurrections, riots,
civil disturbances, explosions, epidemics, landslides, lightning, earthquakes,
fires, storms, floods, washouts, nuclear and radiation activity and Regulatory
orders, restraints or prohibitions preventing the supply of labor, material or
any item or items necessary or desirable to the performance of the Work.
Notwithstanding the foregoing, and for further certainty, rain, wind, flood or
other natural phenomena of normal intensity for the area shall not be considered
an occurrence of Force Majeure. The mere shortage of personnel or equipment,
accidents and mechanical breakdowns shall not constitute Force Majeure unless
caused by events or circumstances that are themselves Force Majeure. Lack of
finances is not Force Majeure.

Section I - Page 31



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

21.2   No Liability       Except as may be specifically otherwise provided in
this Agreement, neither Party shall be liable for any delay in or failure of
performance of the terms of this Agreement (other than to make payments of money
and to perform indemnification obligations) if and to the extent such delay or
failure is attributable to Force Majeure.   21.3   Notice       If either Party
is rendered unable, wholly or in part, by Force Majeure, to carry out its
obligations under this Agreement, then upon such Party’s giving notice and full
particulars of such Force Majeure in writing to the other Party as soon as
reasonably possible after the occurrence of the Force Majeure, then the
obligations under this Agreement of the Party giving such notice, so far as it
is affected by such Force Majeure, shall be suspended for so long as the
circumstances of Force Majeure continue. A Party so affected by Force Majeure
shall use every reasonable effort to minimize the effect of Force Majeure upon
the performance of this Agreement and shall promptly resume performance as soon
as reasonably possible after removal of the circumstances of Force Majeure. Such
Party shall keep the other Party regularly informed as to the progress of such
event of Force Majeure and shall provide the other Party with such written
reports as the other Party may reasonably require.

ARTICLE 22
GENERAL

22.1   Entire Agreement       The terms, obligations, conditions, provisions and
covenants found within this Agreement shall set forth the complete understanding
of the Parties hereto and shall supersede all proposals, negotiations and
representations made prior to the execution hereof. No oral instruction,
objection, claim or notice by any Party to the other shall affect or modify any
of the terms or obligations contained in any of this Agreement, and none of the
provisions of this Agreement shall be held to be waived or modified by reason of
any act whatsoever, other than by an agreed waiver or modification thereof in
writing.   22.2   No Waiver

  (a)   Neither an extension of time for any reason beyond the date fixed herein
for the completion of the Work, or any part thereof, beyond the date or dates
specified on this Agreement, nor the performance of or payment for any portion
of the Work, shall be deemed to be a waiver of the rights of Company set forth
in this Agreement.     (b)   The failure of Company to pursue any remedy
afforded it in this Agreement shall not constitute a waiver of its right at any
subsequent time to pursue such remedy, nor shall it constitute a waiver of its
right at any subsequent time to pursue any other remedy afforded it under this
Agreement, at law or in equity. No waiver by Company of its right to pursue any
or all such remedies on account of the happening of any event or events of
default shall be, or be deemed to be, a waiver of such rights of Company with
respect to any subsequent events of default.

22.3   Notices       All notices and communications hereunder shall be in
writing and shall be deemed to have been properly received when delivered
personally and in lieu of personal service may be given or made by prepaid
telegram or fax or by mailing the notice to the Party at the following address
by prepaid registered mail to:

Section I - Page 32



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

          Company:   CORNING NATURAL GAS CORPORATION
PO Box 58
Corning, NY
14830-2152
Attention: Ray Spear, System Planning Supervisor

                               Contractor:   CONTRACTOR’S NAME
CONTRACTOR’S ADDRESS
CITY, STATE, ZIP CODE
Attention: CONTACT NAME

    Notices and communications shall be deemed to have been received one (1) day
after the date of sending in the case of a telegram or fax, and five (5) days
after the date of mailing in the case of mailing excluding in either case
Saturdays, Sundays and statutory holidays. Either Party may change its address
by notice to the other Party of that change.   22.4   Confidential Information

  (a)   All information that Company may furnish to Contractor or which
Contractor may obtain, create or have access to by reason of this Agreement or
any Work there under, including all extractions thereof, and any notes,
memoranda, analysis, completions, interpretation, data, studies, reports, logs,
records, cores and samples (collectively the “Confidential Information”) shall
be the property of Company and shall be for its exclusive use and benefit.    
(b)   Confidential Information shall (i) be held in strict confidence by
Contractor and Contractor Personnel, (ii) not be divulged or released in any
manner to any person without Company’s prior, written consent, and (iii) be used
only as required for Work and not for any other purpose.     (c)   Immediately
upon expiration or termination of this Agreement, Contractor shall deliver to
Company all Confidential Information, together with all material containing
Confidential Information (other than Contractor copies of expense records and
daily reports that Contractor is required by the Regulations to retain). Any
Confidential Information required to be maintained by Contractor or Contractor
Personnel pursuant to the Regulations shall be released only as and to the
extent required pursuant to the Regulations.

22.5   Public Announcements

  (a)   Contractor Group shall not announce or publicly disclose any information
concerning this Agreement, the Work or transactions contemplated by this
Agreement without Company’s prior written approval. Contractor shall submit for
Company’s review and approval drafts of any press releases and other releases of
information for dissemination to the public pertaining hereto.     (b)  
However, nothing in this Article 22.5 shall prevent a member of Contractor Group
from furnishing any information to any Governmental agency or regulatory
authority or to the public, but only insofar as is required by this Agreement,
law of the Survey Area, law of such member’s country of incorporation, or the
rules of any stock exchanges on which such member’s or an affiliates’ shares are
listed; provided that a member of Contractor Group that proposes to make such a
public disclosure shall, to the extent reasonably possible, provide Company with
a draft of such statement in sufficient time prior to its release to enable
Company to review such draft and advise such member of Contractor Group of any
comments it may have respecting same.

22.6   Anti-Corruption

  (a)   No Contractor Personnel shall:

Section I - Page 33



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

  (i)   give or receive any commission, fee, rebate, gift or entertainment of
significant cost or value in connection with any Work; or     (ii)   enter into
any business arrangement with any Company Personnel without prior written
notification thereof to Company.

  (b)   Contractor shall promptly notify Company of any violation of this
Article 22.6. Any consideration received as a result of such violation shall be
paid over or credited to Company. If any violation of this Article has occurred
prior to the date of this Agreement and has resulted, directly or indirectly, in
Company entering into this Agreement with Contractor, Company may, in its sole
discretion, terminate this Agreement effective immediately upon notice to
Contractor. Company shall not be obliged to pay any compensation or
reimbursement to Contractor for any Work performed following the date of
termination. Company may audit any and all records of Contractor and Contractor
Personnel for the purpose of determining whether there has been compliance with
this Article.     (c)   Contractor represents and warrants that it is aware of
Company’s Policy on Business Conduct. In accordance therewith, Contractor shall
not give, nor promise to give, any loan, reward, advantage, benefit or anything
of value, directly or indirectly, to any government official, political party,
party official, candidate for political office or official of any government
company for the purposes of influencing any official act or decision, inducing
such official to do or omit to do any action in violation of his or her lawful
duty, or securing any improper advantage in order to assist Company or its
Affiliates in obtaining or retaining business. Contractor shall further not
receive or possess any property knowing that it was obtained in violation of the
foregoing provisions and shall not transfer or deal with any such property with
the intent to conceal or convert such property. Contractor agrees to provide
certifications of its conduct as requested from time to time by Company. Any
breach of the provisions of this Article by Contractor shall entitle Company to
terminate this Agreement immediately without payment of any compensation or fee
whatsoever.

22.7   Severability of Provisions       Each provision of this Agreement shall
be considered severable and if any provision is determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement that are valid, enforceable and legal.   22.8  
Drafting       No consideration shall be given to the fact or presumption that
one Party has a greater or lesser hand in drafting this Agreement.   22.9   Time
of Essence       Time shall be of the essence of this Agreement.   22.10  
Governing Law       This Agreement and each CVRO, and all matters and disputes
hereunder and thereunder, shall be governed by and construed in accordance with
the laws in force in the State of New York. All disputes, claims or proceedings
between the Parties relating to the validity, construction or performance of
this Agreement shall be subject to the exclusive jurisdiction of the courts of
the State of New York. The Parties hereby irrevocably waive any objection to the
laying of venue in the above courts, and further irrevocably waive any objection
based on the doctrine of forum non conveniens or similar grounds that the above
courts are inconvenient for determination of the above matters.

Section I - Page 34



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation

22.11   Survival       The following provisions of this Agreement shall survive
its expiry or termination for the maximum period permitted under applicable law:
Articles 1, 3, 5, 12, 15, 16, 17, 19, 20 and 22. Further, all other provisions
of this Agreement respecting rights and obligations upon termination, liability
and indemnification, payment obligations, audit rights and settlement of
accounts shall survive the expiration or earlier termination of this Agreement,
for those relevant time periods specified herein.   22.12   Counterpart and
Facsimile Execution       This Agreement may be executed in separate
counterparts, each of which shall be deemed an original of this Agreement and
the executed counterparts shall together constitute one instrument and have the
same force and effect as if both of the Parties had executed the same
instrument; provided that neither Party shall be bound to this Agreement unless
and until both Parties have executed a counterpart. A signature page signed by a
Party and sent by facsimile machine to the other Party shall be deemed to be
valid as an original and shall be binding as between the Parties.

IN WITNESS WHEREOF, the parties have executed this Contract Agreement as of the
day and year first above written.

         
CORNING NATURAL GAS CORPORATION
  CONTRACTOR’S NAME    
 
       
 
(Signature)
 
 
(Signature)    
 
       
 
Matt Cook, Vice President of Operations
 
 
(Print Name and Title)    
 
       
 
(Signature)
 
 
(Signature)    
 
       
 
(Print Name and Title)
 
 
(Print Name and Title)    

Section I - Page 35



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SECTION II
Schedules and Appendices

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
Schedule “A”
SCOPE OF WORK,
SPECIFICATIONS AND DRAWINGS
Scope of Work, Specifications and Drawings



Schedule “A” Page 1



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “A”

1.0   SCOPE

This is the Engineering Specification for the Company’s 2008 Bare Steel
replacement program:

     
Section 1
  SCOPE defined what Work is to be done.
Section 2
  DEFINITIONS AND ABBREVIATIONS.
Section 3
  PROJECT DESCRIPTION.
Section 4
  WORK TO BE PERFORMED.
Section 5
  DOCUMENTATION DELIVERABLES defines minimum documents expected with the bids,
and Contractor prepared documentation during construction.
Section 6
  DESIGN defines the Contractor’s design responsibility.
Section 7
  MATERIALS specifies the permanent materials to be used in this Work.
Section 8
  CONSTRUCTION specifies the methods used to do the Work.
Section 9
  REGULATIONS AND CODES defines the regulations and codes applicable to the
Work.
Section 10
  COMPANY ENGINEERING DRAWINGS lists the engineering drawings applicable to this
Work.

This specification covers the installation of the pipelines and facilities
associated with the tie-in of gas wells from existing and newly drilled sites at
various locations in the Corning, New York area.

2.0   DEFINITIONS AND ABBREVIATIONS

The following abbreviations are used throughout this document:

         
 
  A / G   Above Ground
 
  c/w   Complete With
 
  l ft   Lineal foot
 
  in.   1 Inch
 
  MAOP   Maximum Allowable Operating Pressure
 
  NPS   Nominal Pipe Size
 
  OD   Outside Diameter
 
  P/L   Pipeline
 
  ROW   Right Of Way
 
  U / G   Under Ground
 
  WT   Wall Thickness
 
  dwgs   drawings
 
  BOM   bill of material

Page 1



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “A”

3.0   PROJECT DESCRIPTION

The intent of these projects is to replace existing outdated main and services
in the Corning Natural Gas System per the attached drawings.

4.0   Work to Be Performed

The pipeline work described in these Contract Documents consists of:

  –   taking delivery of pipe and other materials furnished by the Company at
the consignment point     –   unloading such pipe and materials where necessary
and transporting them to the work site     –   clearing ROWs as required     –  
installing and maintaining environmental protection systems     –   performing
special clearing and restoration activities in active agricultural areas     –  
stringing pipe and other materials along the ROWs     –   bending     –  
ditching     –   welding and / or fusion     –   installing shrink sleeves or
taping welded joints     –   lowering-in     –   tie-in in at each end of
pipeline segment     –   supply and install pipe supports for riser piping and
other above ground appurtenances     –   backfilling     –   pressure testing
pipeline to minimum of 90 psig     –   pigging as deemed necessary by the
Company     –   clean-up and restoration of pipeline ROWs     –   repairing
fences     –   installing pipeline warning signs     –   installing cathodic
protection systems as needed     –   prime and paint above ground piping     –  
seeding & fertilizing the ROWs     –   and doing all other work necessary to
ready the pipeline for operation

The depth of cover throughout the length of the pipeline shall be a minimum of
30 in.
All work will be completed in strict accordance with the job description, price
schedule, drawings, and specifications herein.
Contractor shall be responsible for the complete installation of road and
pipeline crossings. All roads to be crossed will have a minimum 5.0 ft. depth of
cover unless a different depth is required by permit.

Page 2



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “A”

5.0   DOCUMENTATION DELIVERABLES

The following documentation must be delivered to the Company rep within 24 hr of
the completion of the relevant activity:

  –   Checked and signed pipe tally sheets     –   Checked and signed packing
slips (required 24 hr prior to the final test pressure testing)     –   All
calibration affidavits for pressure test chart recorders (required 24 hr prior
to the final test pressure testing)     –   All test charts     –   Updated
weekly progress report, complete with cost control data (delivered each Tuesday
08:00 to Company rep)     –   All accident reports     –   Copies of all daily
safety meeting minute’s.

6.0   DESIGN

Pipeline design is by the Company and is NOT part of the Contract Work, but
should a suspected design error be noted, it shall be brought to the attention
of the Company’s Representative for resolution.
The design of temporary construction facilities is the Contractor’s
responsibility.

7.0   MATERIALS

All permanent materials shall comply with the requirements of those documents
identified in Section 11. The following section defines Company supplied
materials and Contractor supplied materials.

  7.1   Company Supplied Materials

The Contractor shall pick-up all project related materials supplied by the
Company at the Company designated location. Any and all materials picked up by
Contractor shall be checked out by Warehouseman before being removed from
Company building.

  7.2   Contractor Supplied Materials

Contractor shall supply all permanent and consumable supplies and materials that
are not specified to be supplied by Company under Section 7.1. Contractor
furnished materials shall include, but not be limited to, the following:

  –   All machines and vehicles, complete with fuel & lubricants     –   All
necessary fusion equipment     –   All Cad weld materials     –   All select
fill, gravel and sand including sand bags     –   All pigs necessary for
cleaning, gauging, wire brushing, and testing the pipelines     –   All test
heads, dead weight testers, hoses, fittings, pressure and temperature recorders
    –   All skids for pipe stringing     –   All temporary warning signs and
barricades

Page 3



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “A”

  7.3   Receiving and Inspection

Contractor shall receive materials purchased by the Company at the locations
specified by Company’s Purchase Orders.
The Contractor shall comply with the same receiving and inspection procedures
for both Company purchased materials and Contractor purchased materials.
The Receiver shall ensure that packing slips are transferred with the materials.
The packing slips must clearly reference the Purchase Order number, the
materials quantities being delivered, and any items on back order (the Receiver
shall have the receiving copy of Company’s Purchase Order in his possession for
reference):
Contractor’s Receiver shall inspect all materials using the following
procedures:

  –   The Receiver shall tally the quantities of the incoming materials, compare
them with the Packing Slip from the vendor and record any overages or shortages
on the Material Receiving Report (MRR). Under no circumstances shall the
Receiver sign-off that all materials as noted on the Packing Slip have been
received until that fact has been verified.     –   The Receiver shall inspect
the received materials for compliance with the specifications and will record
any deficiencies on the MRR. Certification documents to be supplied by the
vendor with the shipment that are not included will be recorded as deficiencies.
    –   When overages, shortages, and deficiencies are encountered, the Receiver
shall contact the Company immediately for resolution.     –   Once authorized to
load the material, the transfer of care, custody, and control of the materials
shifts from the Vendor to the Contractor.

  7.4   Site Materials, Storage and Control

The Contractor shall be responsible for maintaining control over the site
inventory of materials. Once the Contractor has signed for material received,
Contractor will be responsible for replacing any lost material.

  7.5   Site Procurement of Materials

If the Contractor has noted a shortage of any materials he was responsible to
purchase, the Contractor shall purchase all make-up materials.

8.0   CONSTRUCTION

All construction activities shall be performed by qualified tradesmen. The
activities shall be executed in a workmanlike manner and shall present a neat,
quality appearance when completed.
The Contractor shall allow access to other Contractors on and around the
construction site and shall co-ordinate his activities with the other
Contractors so as not to disrupt them or cause a negative impact to the project
schedule. The Contractor shall be responsible for the repair of any completed
work damaged during construction activities.

Page 4



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “A”

9.0   REGULATIONS, CODES, and STANDARDS

  9.1   Regulations

The Work must comply with the regulatory requirements of all governmental
authorities and others having jurisdiction in the area. These include:

  –   Corning Natural Gas Corporation Construction Standards     –   Applicable
State of New York Public Service Commission Order Granting Certificate of
Environmental Compatibility and Public Need     –   New York State Compilation
of Codes, Rules and Regulations, Title 16, Part 255: Transmission and
Distribution of Gas WITH ALL RULES PERTANING TO GAS DISTRIBUTION LINES
CONSTRUCTED BY CORNING NATURAL GAS CORP.     –   New York State Department of
Environmental Conservation regulations regarding stream, wetland, and other
jurisdictional areas.     –   United States Army Corp. of Engineers regulations
and requirements regarding stream and wetland areas.     –   NYSPSC
Environmental Management and Construction Standards and Practices for
Underground Transmission and Distribution Facilities in New York State.     –  
New York State Department of Agriculture and Markets requirements.     –  
Federal OSHA Regulations, requirements, and guidelines pertaining to safe work
practices.     –   Various State, County, City, Village, and Town highway ROW
requirements.     –   Various other Federal, State, County, City, Village, Town,
and other local laws, ordnances, rules, and other requirements.     9.2  
Industry Codes

The Work shall be performed in accordance with the latest edition of all
government, industry, and other codes and standards including but not limited
to:

  –   ASME B31.8: Gas Transmission and Distribution Piping Systems.     –   Code
of Federal Regulations, Title 49, Part 192: Transportation of Natural and other
Gas by Pipeline: Minimum Federal Safety Standards.     –   American Gas
Association, Purging Principles and Practices.     –   ASTM D448 Standard
classification for sizes of aggregate for road and bridge construction.     –  
ASTM D1557 Test method for laboratory compaction characteristics of soil using
modified effort.     –   NACE RP0169 Control of external corrosion on
underground or submerged metallic piping systems.     9.3   CONFLICTING
REGULATIONS, CODES, AND STANDARDS

In the event that there is any conflict between any of the aforementioned
Regulations, Codes, Standards, and /or any of the Specifications, Drawings, or
Instructions, the most stringent requirement in the opinion of the Company is in
effect.

Page 5



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “A”

10.0   COMPANY ENGINEERING DRAWINGS       The attached are the engineering
drawings for this project.   11.0   Technical Specifications       Attached are
the Company’s Technical Specifications governing the work to be performed.

Page 6



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
Schedule “B”
REMUNERATION
CONTRACT COSTS

1.   General

  1.1   Company will pay Contractor the lump sum not to exceed amount applicable
for performance of the Work and undertaking of all obligations under this
Contract, and any amendments thereto, as defined by the Scope of Work (Schedule
“A”).     1.2   Contractor shall be paid for Changes and Extra Work in
accordance with an approved estimate.     1.3   Contractor shall submit quantity
measurement sheets or milestone progress payment reports for approval by the
Company on a weekly basis.     1.4   Contractor shall submit separate invoices
for each pipeline / facilities project released against this Contract. All
invoices, correspondence and time sheets pertaining to this Agreement must
reference the contract number shown in the section labelled Instructions to
Bidders, paragraph 2.     1.5   State, local and other similar taxes, if
applicable, must each be shown as separate items on all invoices.     1.6  
Terms of Payment: Net 30 days from receipt of invoice by Company subject to the
holdbacks specified in these Contract Documents.

2.   Extra Work and Changes to the Work

  2.1   All charges for Extra Work shall be estimated by Contractor and accepted
by Company prior to commencement of such Extra Work. The agreed upon amount
shall be based upon the Blanket Contract rates provided to the Company that was
supplied with this bid document, shall then become the control estimate for the
Extra Work. It is agreed and understood that under no circumstances shall the
Company be obligated to pay any amounts in addition to the amount of the control
estimate without the prior approval of the Company.     2.2   When the
Contractor believes that Extra Work is required he/she shall submit to the
Company a Change Work Order (CWO) detailing the work and the cost.

  2.2.1   Contractor shall provide such documentation as may be required by the
Company.     2.2.2   Company will pay no charges for Extra Work without prior
written approval in the form of a fully executed CWO.

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “C”
Construction Schedule
Contractor shall attach its proposed Construction Schedule for the Work, to meet
the Construction Schedule as set forth in this Agreement.
The Contractor shall adhere to the Construction Schedule in every respect.
Changes to the Construction Schedule must be approved by the Company and shall
be evidenced by a fully executed CWO.

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “D”
Contractor Personnel
The names of the Project Manager, Lead Site Engineers, Foremen and other key
personnel that the Contractor will place on the Project and their experience on
this type of Work are:

              Name   Profession/occupation   Title    
 
 
 
 
 
         
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   

Company reserves the right to request resumes of Contractor’s lead or
supervisory personnel and, in addition, Company may request to interview such
personnel prior to the start of the Work. Contractor shall not assign any
personnel to the Work who have not been accepted by Company.

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “E”
Contractor Equipment
The size, model and make of the equipment, including site office trailers and
vans, which the Contractor will place on this Project and use during the course
of Work are:

                  Equipment   Model   Make/Year   Value    
 
 
 
 
 
 
 
     
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   

(Contractor may attach its Corporate Rate Schedule to this Table provided that
the value of each piece of Contractor’s Equipment assigned to the Work is listed
for insurance purposes.)

 



--------------------------------------------------------------------------------



 



SCHEDULE “F”
Subcontractors and Vendors

4.0   Sub-Contractors List       Company approves the following Subcontractors
and Vendors for the purpose of performing parts of the Work or for the purpose
of furnishing materials and equipment to the Contractor in the performance of
the Work.

                      Description of Work to be             Name & Address of  
Subcontracted or Items   Percentage of Total Value of         Subcontractor or
Vendor   Purchased   Work to be Subcontracted (%)        
 
 
 
 
 
         
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               

 



--------------------------------------------------------------------------------



 



Corning Natural Gas Corporation
SCHEDULE “G”
CERTIFICATE OF FINAL PAYMENT AND RELEASE

TO:   CORNING NATURAL GAS CORPORATION

FROM:                                                              (the
“Contractor”)
With reference to Contract #                      dated
                                               
                                  .
between the Contractor and Company, the Contractor hereby certifies that it has
made full payment for all costs, charges and expenses incurred by it or on its
behalf for work, labor, services, materials, and equipment supplied and/or used
in performance of its obligations under the above noted contract.
The Contractor further certifies that each subcontractor, agent or
representative in its employ or other authorized agent who represents the
Contractor has made full payment for all costs, charges and expenses incurred by
it or on its behalf for work, labor, services, materials, and equipment supplied
and/or used in performance of its obligations.
In consideration of $                                         paid by Company to
the Contractor as full and final payment for the above noted contract, the
Contractor hereby unconditionally remises, releases and forever discharges
Company, its premises and property from any and all actions, demands, causes of
actions, suits, debts, duties, accounts, bonds, covenants, contracts, claims,
liens and obligations which the Contractor now has or hereinafter can, shall or
may have, for or by reason of, any cause, matter or thing whatsoever existing up
to the present time and in particular without limiting the generality of the
foregoing, for or by reason of or in any way arising out of or in connection
with performance of the Contractor’s obligations under the terms of the above
noted contract and any amendments or attachments thereto or any subcontractor,
agent, representative, or its employees acting on the Contractor’s behalf, and
any and all claims for monies, advances, salaries, expenses, benefits,
director’s fees or other remuneration whatsoever, whether covered by law,
resolution, contract or otherwise.
The foregoing shall not relieve the Contractor of its obligations under the said
contract and any amendments thereto, which by their nature survive completion of
the work, including, without limitation, warranties, guarantees and indemnities.
The provisions hereof shall ensure to the benefit of Company successors and
assigns and shall be binding upon the successors and assigns of the undersigned
Contractor.
IN WITNESS WHEREOF the undersigned has executed this document this           
day of                     , 2008.

     
 
   
 
   
 
   
(Contractor)
   

Note: If the Contractor is an individual the following must be used along with
the Affidavit of Execution.

                 
SIGNED, SEALED and DELIVERED
    )          
 
    )          
 
    )          
 
    )    
 
   
 
    )          
 
    )          

 